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`9 Q2J IN9 @CH2Ca 7CF Q2J @CH2C &JM7CHb9J #7I9JC2R2 78 7 W78H8 Q2J FH8UOJ9FHIHCM '7I7R9RR2> WEI QHCF8 IN9 XEFM9Y8 OJ9FHWHRHI= J982REIH2C8 8EPUP2JI7WR9 2C IN9 J9O2JF 78 7 LN2R93;<9GW9J %ON7EGW9J L2ERF QHCF IN7I> C2ILHIN8I7CFHCM IN9 .98P2CUF9CIY8 7CIHECH2C 7CHGE8> IN9 .98P2CF9CI FHF C2I ECR7LQERR= J9QE89 I2 NHJ9 2J O2C8HF9J @CH2C -E8HC988 +M9CID7G98#7I9JC2R2W9O7E89 #7I9JUC2R2_FH8P7J7M9Fa IN9 .98P2CF9CIY8 WE8HC988 W= HCQ2JGHCM IN9 .98P2CUF9CIY8 OE8I2G9J8 IN7I IN9 .98P2CF9CI P9JQ2JG9F 8EW8I7CF7JF L2J`3  *2L9K9J> 78HF9 QJ2G IN9 OR7HG G7F9 W= IN9 .98P2CF9CIY8 PJ98HF9CI>'7I7R9RR2> LN289 I98IHG2C= IN9 XEFM9 FH8OJ9FHI9F> IN9 .98P2CF9CI N78 PJ989CI9F C2 9KHF9CO9 IN7I HI J9RH9F EP2C IN289 J9G7J`8 LN9C HI J9QE89F I2 NHJ9 2J O2C8HF9J #7I9JC2R2> H393> IN7I HI 8HCMR9F NHG 2EI 2C IN7I W78H8> 78 2PP289F I2 J9QE8HCM I2 NHJ9 2J O2C8HF9J NHG W789F 2C NH8 ECH2C G9GUW9J8NHP> 78 HI FHF LHIN NH8 Q9RR2L ECH2C 7PPRHO7CI83  )NE8> L9 QHCF IN7I #7I9JC2R2Y8 J9G7J`8 PJ2KHF9 C2 F9Q9C89 I2 IN9 .98P2CF9CIY8 Q7HREJ9 I2 NHJ9 2J O2C8HF9J NHG3#2CIJ7J= I2 IN9 XEFM97CF NH8 O2RR97ME98> <9GW9J%ON7EGW9J F298 C2I QHCF IN7I IN9 .98P2CF9CIY8J9QE87R I2 NHJ9 2J O2C8HF9J D7G98 #7I9JUC2R2 KH2R7I9F %9O3 ^\7]\/]3  #7I9JC2R2 I98IHQH9F IN7I N9 O2CI7OI9F 7I R978I IL2 8ON22R FH8IJHOI8 LN9J9 IN9 .98P2CF9CI L78 7L7JF9F O2CIJ7OI WHF8 7CF I2RF FH8IJHOI 2QQHOH7R8 IN7I IN9 .98P2CF9CI N7F P9JQ2JG9F 8EW8I7CUF7JF PREGWHCM L2J`> 7CF '7I7R9RR2 I98IHQH9F IN7I N9 `C9L 7W2EI #7I9JUC2R2Y8 FH8P7J7MHCM J9G7J`83  $C <9GW9J %ON7EGW9JY8 KH9L> #7I9JUC2R2Y8 7OOE87IH2C8 7J9 ECPJ2I9OI9F ECF9J %9O3 13  )N9 7OOE87IH2C8 L9J9 C2I _Q2J GEIE7R 7HF 7CF PJ2I9OIH2Ca 2Q 9GPR2=998 IN9 @CH2CJ9PJ989CI9F 2J N2P9F I2 J9PJ989CI3  '2J 7J9 IN9= J9R7I9F I2 9GPR2=998Y HCI9J98I83  %99> 93M3> )#"0&/ ,1 2&.3#&% +#&4> /04 ',.- 50;> 50/:500 \;660] \CEJ898Y O2GPR7HCI8 I2 8I7I9 7M9CO= 2C W9N7RQ 2Q P7IH9CI8 L9J9 C2I J9UR7I9F I2 9GPR2=998Y HCI9J98I8 7CF INE8 C2I 9CO2GP7889F W= _GEIE7R 7HF 7CF PJ2I9OIH2Ca OR7E89]c 899 7R82 5#/"067 8$.9> 0/1 @3%3 [[5> [5^ \4Z1^] \N2RFHCM IN7I> 7I 82G9 P2HCI> IN9 J9R7IH2C8NHP W9IL99C 7C 7OIHKHI= 7CF 9GPR2=998Y HCI9J98I8 W9O2G98 82 7II9CE7I9F IN7I IN9 7OIHKHI= H8 C2 R2CM9J _Q2J GEIE7R 7HF 7CF PJ2I9OIH2Ca]3  )N9 ECFH8PEI9F Q7OI IN7I #7UI9JC2R2 FH8P7J7M9F #'V I2 8ON22R FH8IJHOI 2QQHOH7R8> 7C 7OI EC7882OH7I9F LHIN 7C= PJ2I9OI9F 7OIHKHI=> 7CF IN7I '7I7R9RR2 `C9L 7W2EI IN9 J9G7J`8> ."<"!?0)N9 XEFM9 Q2ECF IN7I IN9 .98P2CF9CI J9QE89F I2 NHJ9 2J O2C8HF9J Q2J NHJ9 44 FH8OJHGHC7I998> 7CF HC IN9 J9G9F= 7CF 2JF9J 89OIH2C8 2Q N9J F9OH8H2C> IN9 XEFM9 HC8IJEOI9F IN9 .98P2CF9CI I2 2QQ9J HC8I7I9G9CI 7CF 2IN9J G7`9ULN2R9 J9G9FH98 I2 7RR 44 FH8OJHGHC7I9983  )NH8 J9G9F= F298 C2I O2CQ2JG I2 OEJJ9CI -27JF R7L> 7CF L9 IN9J9Q2J9 G2FHQ= IN9 XEFM9Y8 J9G9F=> &JF9J> 7CF C2IHO93@CF9J IN9 -27JFY8 F9OH8H2C HC :5!7//4 ',.- Z> 40 \;666]>[_dHeQ IN9 T9C9J7R #2EC89R H8 899`HCM 7 J9G9F= 2Q HC8I7I9G9CI 7CF W7O`P7= W789F 2C 2P9CHCM8 IN7I N9 `C2L8 2J 8N2ERF N7K9 `C2LC N7K9 7JH89C PJH2J I2 IN9 O2GG9CO9G9CI 2Q IN9 N97JHCM 2C IN9 G9JHI8> N9 GE8I 7RR9M9 7CF PJ2K9 IN9 9SH8I9CO9 2Q IN289 2P9CHCM8 7I IN9 ECQ7HJ R7W2J PJ7OIHO9 N97JHCM3a  )N9 -27JF QEJIN9J 8I7I9F> _BN9J9 IN9 CEGW9J 2Q 7PPRHO7CI89SO99F8 IN9 CEGW9J 2Q 7K7HR7WR9 X2W8> IN9 O2GPRH7CO9 PJ2O99FHCM G7= W9 E89F I2 F9I9JGHC9 LNHON 2Q IN9 7PPRHO7CI8 L2ERF N7K9 W99C NHJ9F Q2J IN9 2P9CHCM83a  $F3  )N9 J9G7HCHCM FH8OJHGHC7UI998 7J9 FE9 IN9 J9G9F= Q2J J9QE87R I2 O2C8HF9J Q2J NHJ9> HCOREFHCM _7 O9789 7CF F98H8I 2JF9Jc 7C 2JF9J I2 PR7O9 IN9 FH8OJHGHC7I998 HC IN9 P28HIH2C IN9= L2ERF N7K9 W99C HC> 7W89CI FH8OJHGHC7IH2C> Q2J O2C8HF9J7IH2C Q2J QEIEJ9 2P9CUHCM8 7CF I2 O2C8HF9J IN9G Q2J IN9 2P9CHCM8 HC 7OO2JF7CO9 LHIN C2CFH8OJHGHC7I2J= OJHI9JH7c 7CF 7C 2JF9J I2 C2IHQ= IN9 FH8OJHGHC7I998> IN9 ON7JMHCM P7JI= 7CF IN9 .9MH2C7R !HJ9OI2J 2Q QEIEJ9 2P9CHCM8 HC P28HIH2C8 Q2J LNHON IN9 FH8OJHGHC7I998 7PPRH9F 2J 8EW8I7CIH7RR= 9fEHK7R9CI P28HUIH2C83a  $F3 7I 4[3 )N9 J9O2JF HC INH8 O789 PJ2K98 IN7I IN9 T9C9J7R #2EC89R `C9L 2J 8N2ERF N7K9 `C2LC 2Q INJ99 2P9CHCM8 7K7HR7WR9 PJH2J I2 IN9 N97JHCM3  B9 IN9J9Q2J9 F9Q9J I2 IN9 O2GPRHU7CO9 8I7M9 IN9 F9I9JGHC7IH2C 78 I2 LNHON FH8OJHGHC7I998 GE8I W9 2QQ9J9F HC8I7I9G9CI 7CF W7O`P7=3  )N9 .98P2CUF9CI N78 W99C 2JF9J9F I2 J9HC8I7I9 )J9K2J #R7QQ9= I2 2C9 2Q IN289 INJ99 P28HIH2C8> 7CF #R7QQ9= H8 PJ98EGPIHK9R= 9CIHIR9F I2 J9HC8I7I9G9CI LHIN W7O`P7= P9CFHCM 7 O2CIJ7J= F9I9JGHC7IH2C 7I IN9 O2GPRH7CO9 8I7M935$Q #R7QQ9= H8    H8 8EQQHOH9CI I2 98I7WRH8N IN7I IN9 .98P2CF9CI N7F 7 R9MHIHG7I9> C2CFH8UOJHGHC7I2J= J9782C C2I I2 NHJ9 2J O2C8HF9J #7I9JC2R23  /)N9 .98P2CF9CI N78 J9fE98I9F 2J7R 7JMEG9CI3  )N9 J9fE98I H8 F9UCH9F 78 IN9 J9O2JF> 9SO9PIH2C8> 7CF WJH9Q8 7F9fE7I9R= PJ989CI IN9 H88E98 7CF IN9 P28HIH2C8 2Q IN9 P7JIH9830B9 7F2PI IN9 XEFM9Y8 2JF9J J9fEHJHCM IN7I IN9 .98P2CF9CI J9HC8I7I9 )J9K2J #R7QQ9= 7CF G7`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`> HI8 2QQHO9J8> 7M9CI8> 8EOO98U82J8> 7CF 788HMC8> 8N7RRI7`9 IN9 7OIH2C8 89I Q2JIN HC IN9 &JF9J 78 G2FHQH9F W9R2L343%EW8IHIEI9 IN9 Q2RR2LHCM Q2J P7J7MJ7PN ; 2Q IN9 XEFM9Y8 &JF9J3_;3)7`9 IN9 Q2RR2LHCM 7QQHJG7IHK9 7OIH2C C9O9887J= I2 9QQ9OIE7I9 IN9 P2RHOH98 2Q IN9 +OI3_ \7] BHINHC 40 F7=8 QJ2G IN9 F7I9 2Q INH8 2JF9J> 2QQ9J )J9K2J #R7QQ9= QERR J9HC8I7I9G9CI> I2 IN9 9SI9CI IN7I HI N78 C2I 7RJ97F= F2C9 82> I2 NH8 Q2JG9J X2W>2J> HQ IN7I X2W C2 R2CM9J 9SH8I8> I2 7 8EW8I7CIH7RR= 9fEHK7R9CI P28HIH2C> LHINU2EI PJ9XEFHO9 I2 NH8 89CH2JHI= 2J 7C= 2IN9J JHMNI8 2J PJHKHUR9M98 PJ9KH2E8R= 9CX2=9F3_\W] &QQ9JHC8I7I9G9CI I2 IN9 7PPJ2PJH7I9 FH8OJHGHC7UI998 QJ2G IN9 Q2RR2LHCM RH8I> 78 F9I9JGHC9F HC IN9 O2GPRHU7CO9 8I7M9 2Q INH8 PJ2O99FHCM 8N2ERF N7K9 W99C NHJ9F> I2 IN9 7K7HR7WR9 P28HIH2C8 Q2J LNHON IN9= 7PPRH9F> 2J> HQ IN289 P28HIH2C8 C2 R2CM9J 9SH8I> I2 8EW8I7CIH7RR= 9fEHK7R9CI P28HUIH2C8> LHIN2EI PJ9XEFHO9 I2 IN9HJ 89CH2JHI= 2J 7C= 2IN9J JHMNI8 2J PJHKHR9M98g D7G98 -29NR9J> %I9PN9C #7I7RHC7> D7G98 #7I9JC2R2> %I9K9 #HJJHCOH2C9> ,2CCH9 A9=8> *7JJ= <2898> .2W9JI <ERR9J> D2NC V9JIHO2C9> A9HIN B7JJ9C> .HON7JF BHRRH7G8> 7CF BHRRH7G ?7II97E3_\O] <7`9 LN2R9 IN9 FH8OJHGHC7I998 HF9CIHQH9F HC IN9 O2GPRH7CO9 8I7M9 2Q IN9 PJ2O99FHCM 78 W9HCM 9CIHIR9F I2 J9HC8I7I9G9CI 7CFh2J HC8I7I9G9CI HCI2 IN9 INJ99 7K7HR7WR9 P28HIH2C8Q2J 7C= R288 2Q 97JCHCM8 7CF 2IN9J W9C9QHI8 8EQUQ9J9F 78 7 J98ERI 2Q IN9 FH8OJHGHC7IH2C 7M7HC8I IN9G> HC IN9 G7CC9J 89I Q2JIN HC IN9 J9G9F= 89OIH2C 2Q IN9 XEFM9Y8 F9OH8H2C 78 7G9CF9F W= IN9 J9G9F= 89OIH2C 2Q INH8 F9OHU8H2C3_\F] '2IHQ= HC LJHIHCM IN9 .9MH2C7R !HJ9OI2J> IN9 #N7JMHCM V7JI=> 7CF 7C= 2Q IN9 7W2K9 FH8OJHGHC7I998 C2I 2QQ9J9F HC8I7I9G9CI LN9C 2P9CHCM8 7JH89> 7CF O2C8HF9J IN9G HC 7 C2CFH8OJHGHC7I2J= G7CC9J Q2J IN989 P28HIH2C8 ECIHR 8EON IHG9 78 IN9 .9MH2C7R !HJ9OI2J F9I9JGHC98 IN7I IN9 O789 8N2ERF W9 OR289F3   HCO2C8H8I9CI LHIN :5! \FH8OE889F 7W2K9] 7CF L2ERFW9 PECHIHK9 J7IN9J IN7C J9G9FH7R3_\9]BHINHC40 F7=8 QJ2G IN9 F7I9 2Q INH8 2JF9J> J9G2K9 QJ2G HI8 QHR98 7C= J9Q9J9CO9 I2 IN9 ECR7LQER FH8ON7JM9 2Q )J9K2J #R7QQ9=> 7CF LHINHC / F7=8 IN9J97QI9J C2IHQ= NHG HC LJHIHCM IN7I INH8 N78 W99C F2C9 7CF IN7I IN9 FH8ON7JM9 LHRR C2I W9 E89F 7M7HC8I NHG HC 7C= L7=3_\Q] BHINHC40 F7=8 QJ2G IN9 F7I9 2Q INH8 2JF9J> J9G2K9 QJ2G HI8 QHR98 7C= J9Q9J9CO9 I2 IN9 ECR7LQER J9QE87R I2 NHJ9> 2J O2C8HF9J Q2J NHJ9> D7G98 -29NR9J> %I9PN9C #7I7URHC7> D7G98 #7I9JC2R2> %I9K9 #HJJHCOH2C9> ,2CCH9 A9=8> *7JJ= <2898> .2W9JI <ERR9J> D2NC V9JIHO2C9> A9HIN B7JUJ9C> .HON7JF BHRRH7G8> 7CF BHRRH7G ?7II97E> 7CF LHINHC / F7=8 IN9J97QI9J C2IHQ= IN9G HC LJHIHCM IN7I INH8 N78 W99C F2C9 7CF IN7I IN9 J9QE87R I2 NHJ9 2J O2C8HF9J Q2J NHJ9 LHRR C2I W9 E89F 7M7HC8I IN9G HC 7C= L7=3_\M] VJ989JK9 7CF> LHINHC 40 F7=8 2Q 7 J9fE98I> 2J 8EON 7FFHIH2C7R IHG9 78 IN9 .9MH2C7R !HJ9OI2J G7= 7RR2L Q2J M22F O7E89 8N2LC> PJ2KHF9 7I 7 J9782C7WR9 PR7O9 F98HMUC7I9F W= IN9 -27JF 2J HI8 7M9CI8> 7RR P7=J2RR J9O2JF8> 82UOH7R 89OEJHI= P7=G9CI J9O2JF8> IHG9O7JF8> P9J82CC9RJ9UO2JF8 7CF J9P2JI8> 7CF 7RR 2IN9J J9O2JF8> HCOREFHCM 7C 9R9OIJ2CHO O2P= 2Q 8EON J9O2JF8 HQ 8I2J9F HC 9R9OIJ2CHO Q78NH2C> C9O9887J= I2 7C7R=b9 IN9 7G2ECI 2Q W7O`P7= FE9 ECF9J IN9 I9JG8 2Q INH8 &JF9J3_\N] BHINHC 40 F7=8 7QI9J 89JKHO9 W= IN9 .9MH2C> P28I 7I HI8 2QQHO9 HC *HRI2C> '9L?2J`> 7CF 7I 7RR 2Q HI8 X2W8HI98> O2PH98 2Q IN9 7II7ON9F C2IHO9 G7J`9F _+PP9CFHS3a1#2PUH98 2Q IN9 C2IHO9> 2C Q2JG8 PJ2KHF9F W= IN9 .9MH2C7R !HUJ9OI2J Q2J .9MH2C /> 7QI9J W9HCM 8HMC9F W= IN9 .98P2CUF9CIY8 7EIN2JHb9F J9PJ989CI7IHK9> 8N7RR W9 P28I9F W= IN9 .98P2CF9CI 7CF G7HCI7HC9F Q2J 56 O2C89OEIHK9 F7=8 HC O2C8PHOE2E8 PR7O98>HCOREFHCM 7RR PR7O98 LN9J9 C2IHO98 I2 9GPR2=998 7J9 OE8I2G7JHR= P28I9F3 .9782C7WR9 8I9P8 8N7RR W9 I7`9C W= IN9 .98P2CF9CI I2 9C8EJ9 IN7I IN9 C2UIHO98 7J9 C2I 7RI9J9F> F9Q7O9F>2J O2K9J9F W= 7C= 2IN9J G7I9JH7R3$C IN9 9K9CI IN7I>FEJHCM IN9 P9CF9CO= 2Q IN989 PJ2O99FHCM8> .98P2CF9CI N78 M2C9 2EI 2Q WE8HC9882J OR289F IN9 Q7OHRHI= HCK2RK9F HC IN989 PJ2O99FHCM8> .9U8P2CF9CI 8N7RR FEPRHO7I9 7CF G7HR> 7I HI8 2LC 9SP9C89> 7 O2P= 2Q IN9 C2IHO9 I2 7RR OEJJ9CI 9GPR2=998 7CF Q2JG9J 9GPR2=998 9GPR2=9F W= IN9 .98P2CF9CI 7I 7C= IHG9 8HCO9 <7JON 4Z> ;66;3_\H] BHINHC ;4 F7=8 7QI9J 89JKHO9 W= IN9 .9MH2C> QHR9 LHIN IN9 .9MH2C7R !HJ9OI2J 7 8L2JC O9JIHQHO7IH2C 2Q 7 J9U8P2C8HWR9 2QQHOH7R 2C 7 Q2JG PJ2KHF9F W= IN9 .9MH2C 7IUI98IHCM I2 IN9 8I9P8 IN7I IN9 .98P2CF9CI N78 I7`9C I2 O2GPR=3a  1$Q INH8 &JF9J H8 9CQ2JO9F W= 7 XEFMG9CI 2Q 7 @CHI9F %I7I98 O2EJI 2Q 7PP97R8> IN9 L2JF8 HC IN9 C2IHO9 J97FHCM _V28I9F W= &JF9J 2Q IN9 '7UIH2C7R ,7W2J .9R7IH2C8 -27JFa 8N7RR J97F _V28I9F VEJ8E7CI I2 7 DEFMUG9CI 2Q IN9 @CHI9F %I7I98 #2EJI 2Q +PP97R8 "CQ2JOHCM 7C &JF9J 2Q IN9 '7IH2C7R ,7W2J .9R7IH2C8 -27JF3a !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!45;;3%EW8IHIEI9 IN9 7II7ON9F C2IHO9 Q2J IN7I 2Q IN9 7FGHCUH8IJ7IHK9 R7L XEFM93+VV"'!$i'&)$#")&"<V,&?""%V&%)"! -? &.!". &( )*"'+)$&'+, ,+-&. .",+)$&'% -&+.!+C +M9CO= 2Q IN9 @CHI9F %I7I98 T2K9JCG9CI)N9 '7IH2C7R ,7W2J .9R7IH2C8 -27JF N78 Q2ECF IN7I L9 KH2UR7I9F (9F9J7R R7W2J R7L 7CF N78 2JF9J9F E8 I2 P28I 7CF 2W9= INH8 C2IHO93("!".+, ,+B T$j"% ?&@ )*" .$T*) )&(2JG> X2HC 2J 788H8I 7 ECH2C3#N2289J9PJ989CI7IHK98 I2 W7JM7HC LHIN E8 2C =2EJ W9N7RQ3+OI I2M9IN9J LHIN 2IN9J 9GPR2=998 Q2J =2EJ W9C9UQHI 7CF PJ2I9OIH2C3#N2289 C2I I2 9CM7M9 HC 7C= 2Q IN989 PJ2I9OI9F 7OIHKHIH983B"B$,, '&)I9RR 2EJ 9GPR2=998 2J 9GPR2=99U7PPRHO7CI8 IN7I 2EJ P2RHO= J98IJHOIHCM X2W 7PPRHO7CI8 QJ2G 9CI9JHCM 2EJ PJ9GH898 H8 IN9 L7= IN7I L9 J9G7HC C2CECUH2C3B" B$,, '&)HCI9JJ2M7I9 2EJ 9GPR2=998 2J 9GPR2=99U7PPRHO7CI8 7W2EI IN9HJ ECH2C 7OIHKHIH983B" B$,, '&)I9RR 2EJ 9GPR2=998 2J 9GPR2=99U7PPRHO7CI8 IN7I IN9= 8N2ERF C2I I7R` I2> 2J 7OO9PI RHI9J7IEJ9 QJ2G> ECH2C J9PJ989CI7IHK983B" B$,, '&)INJ97I9C 2EJ 9GPR2=998 LHIN FH8ON7JM9 W9O7E89 2Q IN9HJ ECH2C 7OIHKHIH983B" B$,, '&)INJ97I9C 2EJ 9GPR2=998 LHIN J9PJH87R8 HQ IN9= F2 C2I J9P2JI IN9 ECH2C 7OIHKHIH98 2Q 2IN9J 9GPR2=U9983B" B$,, '&)FH8ON7JM9 2J 2IN9JLH89 FH8OJHGHC7I9 7M7HC8I 2EJ 9GPR2=998 W9O7E89 2Q IN9HJ ECH2C 7OIHKHIH983B" B$,, '&)J9QE89 I2 NHJ9> 2J J9QE89 I2 O2C8HF9J Q2J NHJ9> 9GPR2=99U7PPRHO7CI8 W9O7E89 2Q IN9HJ ECH2C 7OIHKHUIH983B" B$,, '&)HC 7C= RH`9 2J J9R7I9F G7CC9JHCI9JQ9J9 LHIN> J98IJ7HC>2J O29JO9 =2E HC IN9 9S9JOH89 2Q =2EJ JHMNI8 78 ME7J7CI99F W= %9OIH2C 1 2Q IN9 +OI3B" B$,,> LHINHC 40 F7=8 QJ2G IN9 F7I9 2Q IN9 -27JFY8 2JF9J> 2QQ9J I2 )J9K2J #R7QQ9= QERR J9HC8I7I9G9CI> I2 IN9 9SI9CI L9 N7K9 C2I 7RJ97F= F2C9 82>I2 NH8 Q2JG9J X2W 2J> HQ IN7I X2W C2 R2CM9J 9SH8I8> I2 7 8EW8I7CIH7RR= 9fEHK7R9CI P28HIH2C> LHIN2EI PJ9XEFHO9 I2 NH8 89CH2JHI= 2J 7C= 2IN9J JHMNI8 2J PJHKHR9M98 PJ9KH2E8R= 9CX2=9F3B" B$,, 2QQ9JHC8I7I9G9CI I2 IN9 7PPJ2PJH7I9 FH8OJHGHUC7I998 QJ2G IN9 Q2RR2LHCM RH8I> 78 F9I9JGHC9F HC IN9 O2GUPRH7CO9 8I7M9 2Q INH8 PJ2O99FHCM 8N2ERF N7K9 W99C NHJ9F> I2 IN97K7HR7WR9P28HIH2C8 Q2J LNHON IN9= 7PPRH9F> 2J> HQ IN289 P28HIH2C8 C2 R2CM9J 9SH8I> I2 8EW8I7CIH7RR= 9fEHK7UR9CI P28HIH2C8> LHIN2EI PJ9XEFHO9 I2 IN9HJ 89CH2JHI= 2J 7C= 2IN9J JHMNI8 2J PJHKHR9M98g D7G98 -29NR9J> %I9PN9C #7I7URHC7> D7G98 #7I9JC2R2> %I9K9 #HJJHCOH2C9> ,2CCH9 A9=8> *7JJ= <2898> .2W9JI <ERR9J> D2NC V9JIHO2C9> A9HIN B7JUJ9C> .HON7JF BHRRH7G8> 7CF BHRRH7G ?7II97E3B" B$,, G7`9 LN2R9 7C= 2Q IN9 FH8OJHGHC7I998 HF9CIHUQH9F HC IN9 O2GPRH7CO9 8I7M9 2Q INH8 PJ2O99FHCM 78 W9HCM 9CIHIR9F I2 J9HC8I7I9G9CI 7CFh2J HC8I7I9G9CI Q2J 7C= R288 2Q 97JCHCM8 7CF 2IN9J W9C9QHI8 J98ERIHCM QJ2G IN9 FH8UOJHGHC7IH2C 7M7HC8I IN9G> R988 7C= C9I HCI9JHG 97JCHCM8> PRE8 HCI9J98I3B"B$,, C2IHQ= HC LJHIHCM IN9 .9MH2C7R !HJ9OI2J> IN9 #N7JMHCM V7JI=> 7CF 7C= 2Q IN9 7W2K9 FH8OJHGHC7I998 C2I 2QQ9J9F HC8I7I9G9CI LN9C 2P9CHCM8 7JH89> 7CF O2C8HF9J IN9G HC 7 C2CFH8OJHGHC7I2J= G7CC9J Q2J IN989 P28HIH2C8 ECIHR 8EON IHG9 78 IN9 .9MH2C7R !HJ9OI2JF9I9JGHC98 IN7I IN9 O789 8N2ERF W9 OR289F3B" B$,,> LHINHC 40 F7=8 QJ2G IN9 F7I9 2Q IN9 -27JFY8 2JF9J> J9G2K9 QJ2G 2EJ QHR98 7C= J9Q9J9CO9 I2 IN9 ECR7LUQER FH8ON7JM9 2Q )J9K2J #R7QQ9=> 7CF B" B$,,> LHINHC / F7=8 IN9J97QI9J>C2IHQ= NHG HC LJHIHCM IN7I INH8 N78 W99C F2C9 7CF IN7I NH8 FH8ON7JM9 LHRR C2I W9 E89F 7M7HC8I NHG HC 7C= L7=3 B" B$,,> LHINHC 40 F7=8 QJ2G IN9 F7I9 2Q IN9 -27JFY8 &JF9J> J9G2K9 QJ2G 2EJ QHR98 7C= J9Q9J9CO9 I2 IN9 ECR7LUQER J9QE87R I2 NHJ9 2J J9QE87R I2 O2C8HF9J Q2J NHJ9 D7G98 -29NR9J> %I9PN9C #7I7RHC7> D7G98 #7I9JC2R2> %I9K9 #HJUJHCOH2C9> ,2CCH9 A9=8> *7JJ= <2898> .2W9JI <ERR9J> D2NC V9JIHO2C9> A9HIN B7JJ9C> .HON7JF BHRRH7G8> 7CF BHRRH7G ?7II97E> 7CF B" B$,,> LHINHC / F7=8 IN9J97QI9J>C2IHQ= IN9G HC LJHIHCM IN7I INH8 N78 W99C F2C9 7CF IN7IIN9 J9QE87R I2 NHJ9 2J O2C8HF9J Q2J NHJ9 LHRR C2I W9 E89F 7M7HC8I IN9G HC 7C= L7=3#'V<"#*+'$#+,>$'#3<#&,$ !-40&"7 5/=97 Q2J IN9 T9C9J7R #2EC89R9<$"3,$( <%#>/7 5/=9 ?@#"0/ A<%#>/7 +9B3]> Q2J IN9 .98P2CUF9CI3CD.3#0* E#&&0$7 5/=9 ?B3#>F0&*#D$7 '#>#$,# A@&00$1D0*%G7 Q2J IN9 #N7JMHCM V7JI=3!"#$%$&'%)+)"<"') &( )*" #+%"<+.T+.") <3A".'> +FGHCH8IJ7IHK9 ,7L DEFM93 )NH8 O789 L78 IJH9F W9Q2J9 G9 HC .2ON98I9J>'9L ?2J`>2C (9WJE7J= /> 0> 7CF [> ;66/3 )N9 O2GPR7HCI> LNHON H88E9F 2C &OI2W9J /4> ;66;>4L78W789F EP2C ECQ7HJ R7W2J PJ7OIHO9 ON7JM98 7CF 7G9CF9F ON7JM98 QHR9F 2C +EME8I 4/> %9PI9GW9J Z> 7CF &OI2W9J ;Z W= IN9 @3+3 VREGW9J8 7CF VHP9QHII9J8 ,2O7R @CH2C k4/ \@CU  4+RR F7I98 7J9 HC ;66; ECR988 2IN9JLH89 HCFHO7I9F3 #'V <"#*+'$#+,>$'#345/H2C 2J #N7JMHCM V7JI=] 7M7HC8I #'V <9ON7CHO7R> $CO3 \.98P2CUF9CI]3;$I H8 7RR9M9F IN7I HC <7JON 7CF +PJHR> .98P2CF9CI> W= ,H87 ,9MR9J> KH2R7I9F %9OIH2C ^\7]\4] W= 7FKH8HCM 7C 9GPR2=99U7PPRHO7CI IN7I .98P2CF9CIY8 P28I9F P2RHO= J9M7JFHCM X2W 7PPRHUO7IH2C8 L78 7 PJ9J9fEH8HI9 I2 J9G7HCHCM 7 C2CECH2C 8N2P> W= HCQ2JGHCM 7C 9GPR2=99U7PPRHO7CI IN7I N9 L78 C2I I2 I7R` I2 2J 7OO9PI RHI9J7IEJ9 QJ2G ECH2C J9PJ989CI7IHK98> 7CF W= HCI9JJ2M7IUHCM 7C 9GPR2=99U7PPRHO7CI 7W2EI NH8 ECH2C 7OIHKHIH98 7CF 8=GUP7INH983 $I H8 QEJIN9J 7RR9M9F IN7I HC <7= 7CF DEC9> .98P2CF9CI> W= #N7JR98 '7I7R9RR2> KH2R7I9F %9OIH2C ^\7]\4] W= HCI9JJ2M7IHCM 7C 9GPR2=99> INJ97I9CHCM 9GPR2=998 LHIN FH8ON7JM9 7CF ECU8P9OHQH9F J9PJH87R8> 7CF J9fE98IHCM IN7I 7C 9GPR2=99 J9P2JI I2 NHG 2C IN9 ECH2C 7OIHKHI= 9CM7M9F HC W= 2IN9J 9GPR2=9983 $I H8 QEJIN9J 7RR9M9F IN7I W9IL99C +PJHR 4 7CF 4^> .98P2CF9CI KH2UR7I9F %9OIH2C ^\7]\4] 7CF \/] 2Q IN9 +OI W= J9QE8HCM I2 O2C8HF9J Q2J 9GPR2=G9CI> 7CF W= J9QE8HCM I2 9GPR2=> 9GPR2=99U7PPRHO7CI8 D7G98 -29NR9J> %I9PN9C #7I7RHC7> D7G98 #7I9JC2R2> %I9K9 #HJJHCOH2C9> ,2CCH9 A9=8> *7JJ= <2898> .2W9JI <ERR9J> D2NC V9JIHO2C9> A9HIN B7JJ9C> .HON7JF BHRRH7G8> 7CF BHRRH7G ?7II97E3 (HC7RR=> HI H8 7RR9M9F .98P2CF9CI KH2R7I9F %9OIH2C ^\7]\4] 7CF \/] 2C DER= 4; W= I9JGHC7IHCM 9GPR2=998 %I9K9 %2P9J 7CF )J9K2J #R7QQ9=3($'!$'T% &( (+#)$3D@.$%!$#)$&'.98P2CF9CI 7FGHI8> 7CF $ QHCF> HI H8 7C 9GPR2=9J 9CM7M9F HC O2GG9JO9 LHINHC IN9 G97CHCM 2Q %9OIH2C ;\;]> \5]> 7CF \1] 2Q IN9 +OI3$$3,+-&. &.T+'$l+)$&' %)+)@%.98P2CF9CI 7FGHI8> 7CF $ QHCF> IN9 ECH2C H8 7 R7W2J 2JM7CHb7UIH2C LHINHC IN9 G97CHCM 2Q %9OIH2C ;\[] 2Q IN9 +OI3$$$3+,,"T"! @'(+$.,+-&. V.+#)$#"%<9  +,/"0% <HH*D.#"D,$ +,*D.()N9 ECH2C> INJ2EMN HI8 WE8HC988 7M9CI>D7G98 #7I9JC2R2> N78 W99C 7II9GPIHCM I2 2JM7CHb9 .98P2CF9CIY8 9GPR2=998 Q2J 7 CEGW9J 2Q =97J8 7CF .98P2CF9CI> INJ2EMN HI8 2LC9J 7CF PJ98HUF9CI>#N7JR98 '7I7R9RR2> N78 J98H8I9F IN989 9QQ2JI83 '7I7R9RR2 G7F9 OR97J HC NH8 I98IHG2C= NH8 FH8RH`9 2Q #7I9JC2R2> 28I9C8HWR= W9O7E89 2Q O2GPR7HCI8 #7I9JC2R2 N78 G7F9 I2 T2K9JCG9CI7R 7M9COH98 7CF O2CIJ7OI2J8 7RR9MHCM .98P2CF9CIY8 Q7HREJ9 I2 P7= PJ9K7HRHCM L7M9 J7I98 78 J9fEHJ9F> 7CF 7RR9MHCM IN7I .98P2CUF9CIY8 L2J` fE7RHI= L78 8EW8I7CF7JF3)N9 @CH2C 8EW8OJHW98 I2 IN9 !2FM9 .9P2JI> 7 PEWRHO7IH2C IN7I RH8I8 O2C8IJEOIH2C X2W8 7CF IN289 O2CIJ7OI2J8 LN2 7J9 8EOO988QER HC WHFFHCM Q2J P7JIHOER7J L2J`3 -9MHCCHCM HC 7W2EI (9WJE7J=> #7I9JC2R2 R97JC9F QJ2G IN9 !2FM9 .9P2JI IN7I .98P2CF9CI N7F W99C 7L7JF9F 7I R978I INJ99 O2CIJ7OI83 &C <7JON 4/> #7I9JC2R2   ;#2EC89R Q2J .98P2CF9CI HC NH8 WJH9Q> G2K9F I2 O2JJ9OI WR7C`8 7CF 9JJ2J8 HC IN9 IJ7C8OJHPI3 )N7I G2IH2C H8 EC2PP289F 7CF H8 MJ7CI9F3 $C NH8 WJH9Q> O2EC89R Q2J .98P2CF9CI 7R82 G2K9F IN7I T# "SN3 ^6 W9 8IJHO`9C QJ2G IN9 J9O2JF 2J> HC IN9 7RI9JC7IHK9> IN7I IN9 N97JHCM W9 J92P9C9F I2 P9JGHI .98P2CF9CI I2 PJ2QQ9J I98IHG2C= J9M7JFHCM IN9 9SNHWHI3 )N9 9SNHWHI> 2WI7HC9F QJ2G .98P2CF9CI W= O2EC89R Q2J IN9 T9C9J7R #2EC89R W= 8EWP29C7> L78 J9O9HK9F LHIN2EI 2WX9OIH2C3 )N9 G2IH2C H8 IN9J9Q2J9 F9CH9F3L9CI I2 .98P2CF9CIY8 Q7OHRHI= 7OO2GP7CH9F W= T7J= %L7C82C> 7 J9PJ989CI7IHK9 2Q IN9 $J2C B2J`9J8 @CH2C3 "7ON N7F IN9 HCI9CUIH2C 2Q 7PPR=HCM Q2J 7 X2W3 BN9C IN9= 7JJHK9F> IN9= 2W89JK9F 7 8HMC 2C IN9 LHCF2L IN7I 8I7I9Fg _+W82REI9R= '2 +PPRHO7IH2C8 +OO9PI9F 7I #'V <9ON7CHO7R> $CO3 BHIN2EI +C +PP2HCIG9CIm B9 #2C8HF9J 7C +PPRHO7IH2C BHIN2EI 7C +PP2HCIG9CI HC jH2R7UIH2C 2Q IN9 '9L ?2J` %I7I9 )J98P788HCM ,7L83a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`9F HQ N9 O2ERF G7`9 7C 7PP2HCIG9CI I2 8EWGHI 7C 7PPRHO7IH2C Q2J 9GPR2=G9CI 7CF ,9MR9J 8I7I9F IN7I IN9= L9J9CYI I7`HCM 7C= 7PPRHO7IH2C83 %N9 78`9F %L7C82C 7W2EINH8 9SP9JH9CO9 7CF N9 I2RF N9J N9 N7F P9JQ2JG9F HJ2CL2J`> PREGWHCM> 7CF O7JP9CIJ=3 *9 IN9C 78`9F N9J 7W2EI IN9 8HMC 2C IN9 LHCF2L> O2GG9CIHCM IN7I N9 N7F C9K9J 899C 7 8HMC RH`9 IN7I W9Q2J93 ,9MR9J J98P2CF9F> _B9YJ9 C2I 7 ECH2C 8N2P3a %N9 J9Q9JJ9F I2 IN9 8HMC 78 _7 J9fEHU8HI9 I2 8I7= 7C 2P9C 8N2Pa 7CF IN7I ECH2C P92PR9 FHFCYI RH`9 IN9G 7CF IJH9F 7 R2I 2Q INHCM8> WEI IN7I .98P2CF9CI N7F 7 M22F PJ2MJ7G 7CF HI8 9GPR2=998 L9J9 R2=7R3 %L7C82C 78`9F HQ N9 O2ERF WJHCM HC> G7HR> 2J Q7S 7 J98EG9> 7CF ,9MR9J 87HF IN9=L9J9 C2I 7RR2L9F I2 7OO9PI IN9G3 ,9MR9J I98IHQH9F IN7I HC IN9 O2EJ89 2Q N9J O2CK9J87IH2C LHIN %L7C82C> N9 87HF N9 L78 9GPR2=9F W= <78U+CC> IN7I N9 L78 7 R2=7R 7CF F9P9CF7WR9 9GPR2=99> 7CF C2I ECH2C3 ,9MR9J 7O`C2LR9FM9F IN7I 8N9 I2RF %L7C82C IN9 8HMC L78 J9R7I9F I2 .98P2CF9CI J9G7HCHCM 7C 2P9C 8N2P> WEI 8N9 F9CH9F 8N9 G7F9 INH8 8I7I9G9CI PEJ8E7CI I2 7C= I=P9 2Q HC8IJEOUIH2C QJ2G '7I7R9RR23 ,9MR9J PJ9P7J9F 7 G9887M9 8RHP J9M7JFHCM %L7C82CY8 O7RR> LNHON 8N9 R7I9J M7K9 I2 '7I7R9RR23 %N9 C2I9F 2C IN9 8RHP IN7I %L7C82C L78 R22`HCM Q2J 7 X2W 7CF 8N9 LJ2I9 IN7I N9 L78 _R2=7RUF9P9CF7WR9UC2I ECH2Cmma \"SOR7G7IH2C P2HCI8 HC IN9 2JHMHC7R]3 &C +PJHR 46> %L7C82C G7HR9F NH8 J98EG9 I2 .9U8P2CF9CI3 &C +PJHR 4;> N9 J9O9HK9F 7 R9II9J QJ2G '7I7R9RR2 IN7C`HCM NHG Q2J NH8 HCfEHJ=>WEI 8I7IHCM IN7I _7I PJ989CI #'V H8 C2I NHJHCM> HCI9JKH9LHCM 2J J9KH9LHCM Q2J 9GPR2=G9CI3a )N9 R9II9J QEJIN9J 8I7I9F IN7I IN9 O2GP7C=Y8 P2RHO= L78 I2 G7HCI7HC J98EG98 2C QHR9 Q2J /6 F7=8 7QI9J LNHON 7C 7PPRHO7CI O2ERF 89CF 7C2IN9J J98EG93 %L7C82C FHF 89CF7 89O2CF J98EG93&C <7JON ;^> #7I9JC2R2 I9R9PN2C9F .98P2CF9CIY8 2QQHO9 7CF I7P9F 7 O2CK9J87IH2C LHIN ,9MR9J3 #7I9JC2R2 HF9CIHQH9F NHG89RQ 78 W9HCM QJ2G IN9 ECH2C 7CF 87HF N9 L2ERF RH`9 I2 89I EP 7C 7PP2HCIG9CI I2 PEI HC 7C 7PPRHO7IH2C Q2J 9GPR2=G9CI3 *9 7R82 87HF N9 N7F 7 R2I 2Q G9C HCI9J98I9F HC 2WI7HCHCM X2W83 ,9MR9J I2RF NHG> _B9 7R82 N7K9 7 R2I 2Q G9C3a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`9F .7= N2L N9 L2ERF M2 7W2EI 7PPR=HCM Q2J 7 X2W 7CF .7=> HC IEJC> 78`9F #7I9JC2R2 LN9C L78 IN9 R78I IHG9 #7I9JC2R2 L78 _7 N7CF8U2C PREGW9J3a #7I9JC2R2 J98P2CF9F HI L78 7W2EI QHK9 =97J8 97JRH9J 7CF.7= fE98IH2C9F NH8 9CINE8H78G Q2J L2J`HCM 78 7 PREGW9J 7M7HC3 )N9= 8P2`9 Q2J 7 Q9L G2J9 GHCEI98 7CF .7= I2RF #7I9JC2R2 I2 G7HR HC 7 J98EG9 7CF IN9= L2ERF O2C8HF9J HI 7CF `99P HI Q2J /6 F7=83 #7I9JC2R2 G7HR9F 7 J98EG9 I2 .98P2CUF9CI 2C +PJHR 43BHRRH7G ?7II97E H8 9GPR2=9F 78 IN9 7PPJ9CIHO9 O22JFHC7I2J Q2J IN9 ECH2C3 &C <7JON ;^> HC #7I9JC2R2Y8 PJ989CO9> ?7II97E O7RR9F .98P2CF9CIY8 2QQHO9 7CF 8P2`9 I2 ,9MR9J3 *9 HF9CIHQH9F NHG89RQ 78 7 ECH2C 7PPRHO7CI R22`HCM Q2J 7 X2W3 *9 I2RF ,9MR9J N9 L2ERF RH`9 I2 89I EP 7C 7PP2HCIG9CI Q2J 7C HCI9JKH9L 7CF 8N9 87HF IN9= OEJJ9CIR= L9J9 C2I NHJHCM> WEI 8N9 L2ERF I7`9 NH8 C7G9 7CF CEGW9J> LNHON 8N9 FHF3 -9IL99C +PJHR 4 7CF Z> 8HGHR7J O7RR8 L9J9 PR7O9F I2 .98P2CUF9CIY8 2QQHO98 W= D7G98 -29NR9J> %I9PN9C #7I7RHC7> %I9K9 #HJUJHCOH2C9> ,2CCH9 A9=8> *7JJ= <2898> .2W9JI <ERR9J> 7CF D2NC V9JIHO2C93 "7ON P9J82C HCfEHJ9F 7W2EI 9GPR2=G9CI> 7CF 97ON 2Q IN9G G9CIH2C9F N9 L78 7 G9GW9J 2Q IN9 ECH2C3)N9 P7JIH98 8IHPER7I9F IN7I .98P2CF9CI J9O9HK9F J98EG98 Q2J IN9 Q2RR2LHCM HCFHKHFE7R8 HC +PJHR7CF <7=g -29NR9J \G7HR9F +PJHR 0]> #7I7RHC7 \G7HR9F +PJHR 0]> #7I9JC2R2 \G7HR9F +PJHR ;]> #HJJHCOH2C9 \G7HR9F <7= 4]> A9=8 \G7HR9F +PJHR 0]> <2898 \G7HR9F +PJHR Z]> V9JIHO2C9 \G7HR9F +PJHR 0]> B7JJ9C \G7HR9F +PJHR 0]> 7CF ?7II97E \G7HR9F +PJHR 0]3 &C +PJHR Z> #7I9JC2R2 O7RR9F .98P2CF9CIY8 2QQHO9> HF9CIHQH9F NHG89RQ> 7CF 8P2`9 LHIN ,9MR9J3 *9 78`9F N9J 7 fE98IH2C 7W2EI IN9 J98EG98 7CF ,9MR9J J98P2CF9F> _,9I G9 R22`> W9O7E89 $ N7K9 IL2 89P7J7I9 PHR983a )N7I 87G9 F7=> '7I7R9RR2 89CI O9JIHUQH9F R9II9J8 I2 -29NR9J> #7I7RHC7> #7I9JC2R2> #HJJHCOH2C9> A9=8> <2898> V9JIHO2C9> B7JJ9C>7CF ?7II97E IN7C`HCM IN9G Q2J IN9HJ HCfEHJH98> WEI 8I7IHCM IN7I _7I PJ989CI #'V H8 C2I NHJHCM> HCI9JUKH9LHCM 2J J9KH9LHCM Q2J 9GPR2=G9CI3a '7I7R9RR2 LJ2I9 IN7I IN9HJ J98EG98 L2ERF W9 `9PI 2C QHR9 Q2J /6 F7=83 $F9CIHO7R R9II9J8 L9J9 89CI I2 BHRRH7G8 7CF <ERR9J 2C +PJHR ;[3B9 J0K*0&L/ M,F N0/H,$/DFD*D"D0/,9MR9J I98IHQH9F 8N9 N78 W99C 7C 7FGHCH8IJ7IHK9 788H8I7CI Q2J .98P2CF9CI Q2J /=97J83 %N9 F98OJHW9F N9J X2W HC IN9 Q2RR2LHCM I9JG8g _$ N9RP I2 98IHG7I9 X2W8 3 3 3 $ FHOI7I9 2J LJHI9 R9II9J8 IN7I #NEO` FHOI7I983 $ 7C8L9J IN9 PN2C93 $ F2 P7P9JL2J`> 7 R2I 2Q P7P9JL2J`3a ,9MR9J N78 C2 J98P2C8HWHRHI= J9M7JFHCM NHJHCM 2J QHJHCM 9GPR2=998 2J 9K7RE7IHCM X2W 7PPRHO7CI83 %N9 F9CH9F F97RUHCM LHIN IHG9O7JF8 2J IN9 P7=J2RR3 %N9 I98IHQH9F IN7I LN9C 8N9 7C8L9J8 IN9 PN2C9> 8N9 LJHI98 IN9 G9887M9 HC 7 PN2C9 R2M3 %N9 7R82 PR7O98 G9887M98 QJ2G IN9 7C8L9JHCM G7ONHC9 2C IN9 PN2C9 R2M3 BN9C 8N9 L78 NHJ9F> 8N9 L78 HC8IJEOI9F I2 I7`9 PN2C9 G98U87M98 7CF MHK9 IN9G I2'7I7R9RR23'7I7R9RR2 I98IHQH9F IN7I ,9MR9JY8 IHIR9 H8 788H8I7CI I2 IN9 PJ2X9OI G7C7M9J8 7CF N9J J98P2C8HWHRHIH98 7J9 G28IR= 89OJ9I7JH7R3 %N9   /+I IN9 N97JHCM> O2EC89R Q2J IN9 T9C9J7R #2EC89R G2K9F I2 7G9CF IN9 O2GPR7HCI I2 7RR9M9 .7= '7I7R9RR2 78 7C 7M9CI 2Q .98P2CF9CI LHINHC IN9 G97CHCM 2Q %9O3 ;\4/] 2Q IN9 +OI3 )N9 7G9CFG9CI L78 7RR2L9F 2K9J .98P2CF9CIY8 2WX9OIH2C3 )2 7K2HF O2CQE8H2C> $ LHRR J9Q9J I2 .7= '7UI7R9RR2 78 .7=37C8L9J8 IN9 2QQHO9 PN2C9 7CF 82JI8 fE2I98 QJ2G K9CF2J83 %N9 F298 C2I N7K9 7EIN2JHI= I2 NHJ9> QHJ9> 2J FH8OHPRHC9 9GPR2=9983 BN9C 8N9 L78 NHJ9F> NH8 2CR= HC8IJEOIH2C I2 N9J J9M7JFHCM 7CU8L9JHCM IN9 PN2C9 L78 I2 MHK9 NHG 7 IN2J2EMN G9887M93  D7G98 <2CIHC7J9RRH I98IHQH9F 2C FHJ9OI 9S7GHC7IH2C IN7I _78 $ W9O7G9 8EP9JHCI9CF9CI $ N7F C2IHO9F IN7I ,H87 L78 J98P2C8HWR9 Q2J PEJON78HCM G7I9JH7R8 Q2J IN9 X2W> P7=J2RR> 7CF 98IHG7IHCM 3 3 3 %N9 L2ERF 98IHG7I9 IN9 O28I IN7I 7 PJ2X9OI L2ERF I7`9 I2 P9JUQ2JG3a $C 7FFHIH2C> 8N9 7C8L9J9F IN9 PN2C93 &C OJ288U9S7GHC7IH2C> N2L9K9J> <2CIHC7J9RRH I98IHQH9F IN7I 7QI9J N9 W9M7C L2J`HCM Q2J .98P2CF9CI> N9 C9K9J L9CI I2 IN9 2QQHO9 82 N9 C9K9J 87L ,9MR9J 7OIE7RR= P9JQ2JGHCM 98IHG7IHCM L2J` 2J P7=UJ2RR3 *9 2CR= `C9L IN7I 8N9 7C8L9J9F IN9 2QQHO9 PN2C93,2EH8 "JW7ON L78 9GPR2=9F W= .98P2CF9CI QJ2G %9PI9GW9J 4ZZ^ I2 DER= ;6643 *9 I98IHQH9F LN9C N9 C99F9F I2 O2CI7OI '7UI7R9RR2> ,9MR9J L2ERF R2O7I9 NHG3 *9 7R82 I98IHQH9F N9 IEJC9F NH8 9GPR2=998Y IHG9O7JF8 HCI2 ,9MR9J3V7IJHOH7 '7I7R9RR2 I98IHQH9F IN7I 8N9> C2I ,9MR9J> F298 IN9 P7=UJ2RR> W22``99PHCM> 7CF QHC7COH7R J9P2JI8 Q2J IN9 O2GP7C=3 %N9 I98IHQH9F HI H8 ,9MR9JY8 J98P2C8HWHRHI= I2 I=P9 R9II9J8> 7C8L9J IN9 PN2C9> I7`9 G9887M98> 7CF G7HCI7HC IN9 W22`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fEHJHCM HQ IN9 O2GP7C= L9J9 NHJHCM3 '7I7R9RR2 I2RF ,9MR9J> _R9I IN9G `C2L IN7I L9YJ9 C2INHJHCM> L9YK9 M2I C2 G2J9 P28HIH2C8 2P9C3a '7UI7R9RR2 I98IHQH9F> _B9 L9J9 M9IIHCM W2GW7JF9F LHIN PN2C9 O7RR8> O2GPR9I9R= 7CF I2I7RR= ECO2GG2C I2 2EJ WE8HC9883 $IY8 C9K9J N7PP9C9F W9Q2J93 'EGW9J 2C9> 2EJ L2J` Q2JO9 L78 O2GPR9I9R= QHRR9F> L9 FHFCYI C99F 7C=W2F= 9R893 $ W9RH9K9 $ G7= N7K9 O2CU8ERI9F G= 7II2JC9= 2C INH8> 7I IN7I P2HCI3a'7I7R9RR2 G9I LHIN NH8 7II2JC9= 7CF I2RF NHG N2L N9 N7F O2CFEOI9F NHJHCM HC IN9 P78I3 #2EC89R 78`9F '7I7R9RR2 LN7I N9 C2JG7RR= FHF LHIN J98EG98 LN9C N9 L78 C2I NHJHCM> 7CF '7UI7R9RR2 87HF N9 I=PHO7RR= FHF C2I J9O9HK9 J98EG983 #2EC89R IN9C 78`9F N2L N9 N7CFR9F 7PPRHO7IH2C8 LN9C N9 L78 C2I NHJHCM> 7CF '7I7R9RR2 87HF N9 `9PI IN9G Q2J QEIEJ9 O2C8HF9J7IH2C3 +QI9J G99IHCM LHIN NH8 7II2JC9=> '7I7R9RR2 HC8IJEOI9F ,9MR9J HQ 8N9 J9O9HK9F O7RR8 QJ2G HCFHKHFE7R8 899`HCM 9GPR2=G9CI 8N9 L78 I2 I9RR IN9G IN9= L9J9 C2I NHJHCM 7C=G2J9 WEI IN7I IN9= O2ERF 89CF HC IN9HJ J98EG98359 N0/H,$%0$" ED&0/ !,H0&43 %2P9JY8 K9J8H2C%2P9J H8 7 PREGW9J LHIN 4^ =97J8 9SP9JH9CO93 *9 I98IHQH9F IN7I HC GHFU(9WJE7J=>7CF 7M7HC HC R7I9 <7JON 2J 97JR= +PJHR> N9 O7RR9F .98P2CF9CIY8 2QQHO9 7CF R9QI G9887M98 IN7I N9 `C9L +CF= <O!9JG2II> 7 8EP9JHCI9CF9CI Q2J .98P2CF9CI> 7CF IN7I N9 L78 HCI9J98I9F HC L2J`HCM Q2J .98P2CF9CI3 $C 7W2EI 97JR= +PJHR  #'V <"#*+'$#+,>$'#345[N9 J9O9HK9F 7 PN2C9 O7RR QJ2G '7I7R9RR2 LN2 87HF N9 N7F M2II9C %2P9JY8 G9887M98 7CF IN7I <O!9JG2II N7F M22F INHCM8 I2 87= 7W2EI NHG3 '7I7R9RR2 87HF N9 L2ERF W9 HC I2EON3 %2P9J 78`9F HQ IN9= O2ERF G99I> 7CF '7I7R9RR2 7MJ99F I2 G99I 2C +PJHR 53 +I INH8 G99IHCM> '7I7R9RR2 I2RF %2P9J IN7I N9 N7F 7 X2W HQ N9 L7CI9F 2C93 *9 87HF HI GHMNI W9 7 L99` 2J HI GHMNI W9 7 G2CIN> WEI IN7I N9 N7F 7 R2I 2Q L2J` 7CF L78 XE8I L7HIHCM Q2J IN9 X2W8 I2 W9MHC3 + Q9L L99`8 7QI9J IN9 +PJHR 5 G99IHCM> '7I7R9RR2 O7RR9F NHG 7CF 87HF N9 L7CI9F I2 G99I LHIN NHG 2C +PJHR ;[3 *9 G9I 2C IN7I F7= LHIN '7I7R9RR2 7CF D7G98 <2CIHC7J9RRH> 7C2IN9J X2W 7PPRHO7CI3 $C %2P9JY8 PJ989CO9> '7I7R9RR2 I2RF <2CIHC7J9RRH N9 L2ERF 8I7JI L2J` 2C <2CF7=> +PJHR ;Z 7I IN9 $J2CF9fE2HI %ON22R> 7CF N9 I2RF %2P9J N9 L2ERF W9MHC L2J` 2C +PJHR /67I IN9 ,9J2= #9CIJ7R %ON22R3 %2P9J L78 MHK9C P7P9JL2J` I2 QHRR 2EI 7CF 8HMC3 (2J _F7I9 2Q O2CI7OIa %2P9J LJ2I9 _;U4;U6;a 7CF Q2J _F7I9 2Q NHJ9a N9 LJ2I9 _/U44U6;3a +8 I2 LN= N9 9CI9J9F IN989 F7I98> %2P9J I98IHQH9F> _-9O7E89 <J3 '7I7R9RR2 I2RF G9 I23a %2P9JY8 R78I F7= 2Q 9GPR2=G9CI LHIN <78U+CC L78 +PJHR ;5> 7CF NH8 QHJ8I F7= 2Q 9GPR2=G9CI LHIN .98P2CF9CI L78 +PJHR /63 ;3 .98P2CF9CIY8 K9J8H2CV7ER -7II7MRH7 L78 9GPR2=9F W= .98P2CF9CI 78 7 PREGW9J Q2J 7 =97J 7CF 7 N7RQ3 *9 I98IHQH9F IN7I HC (9WJE7J= N9 J9O9HK9F 7 O7RR QJ2G %2P9J> LN2G N9 `C9L QJ2G L2J`HCM I2M9IN9J 7I <78U+CC3 %2P9J 87HF INHCM8 L9J9CYI M2HCM L9RR 7I <78U+CC 7CF N9 L78 R22`HCM Q2J L2J`3 -7II7MRH7 M7K9 %2P9J '7I7R9RR2Y8 CEGW9J 7CF I2RF NHG N9 8N2ERF O7RR W9O7E89 '7I7R9RR2 L78 NHJHCM3 '7I7R9RR2 I98IHQH9F IN7I W9MHCCHCM HC (9WJE7J=> N9 F9OHF9F N9 L2ERF N7K9 I2 NHJ9 7FFHIH2C7R 9GPR2=9983 *9 L78 J9O9HKHCM PN2C9 O7RR8 QJ2G HCFHKHFE7R8 R22`HCM Q2J L2J`> 7CF N9 L78 N97JHCM QJ2G NH8 2LC 9GPR2=998 2Q P92PR9 IN9= `C9L LN2 L9J9 R22`HCM Q2J L2J`3 %2P9J L78 J9O2GG9CF9F W= <O!9JUG2II 7CF -7II7MRH7 7CF N9 O7RR9F %2P9J 7CF G9I LHIN NHG HC NH8 2QQHO9 7I IN9 9CF 2Q (9WJE7J=3 *9 I2RF %2P9J 7W2EI IN9 O2GP7C=> _LN7I $ N7F I2 2QQ9J> 7CF IN9 X2W8 $ N7F XE8I J9O9CIR= L2C3 3 3 $ 78`9F NHG HQ N9 L7CI8 I2 O2G9 7W27JF> L9L2ERF W9 PJ9P7J9F I2 I7`9 NHG 7W27JF3a %2P9J J98P2CF9F IN7I N9 N7F I2 I7R` I2 NH8 LHQ9 7W2EI HI 7CF IN7I N9 L2ERF O7RR NHG W7O`3 $C IN9 QHJ8I L99` 2Q <7JON> %2P9J O7RR9F '7I7R9RR2 7CF 87HF N9 N7F G7F9 IN9 F9OH8H2C _I2 O2G9 7W27JF3a '7I7R9RR2 87HF IN9= L2ERF M9I I2UM9IN9J 7I 7 R7I9J IHG9> 7CF IN9= G9I 7W2EI 7 L99` R7I9J 7M7HC 7I IN9 2QQHO93 '7I7R9RR2 I2RF %2P9J N9 N7F IN9 X2W 7CF IN7I N9 L2ERF 8I7JI _78 822C 78 L2J` WJ2`93a %2P9J 87HF HI L78 C2I 7 PJ2WR9G W9O7E89 N9 L78 8IHRR L2J`HCM Q2J <78U+CC3 '7I7R9RR2 M7K9 %2P9J 7C 9GPR2=G9CI P7O`7M9 LHIN Q2JG8 I2 QHRR 2EI> 7CF %2P9J I22` IN9 P7O`7M9> 8N22` N7CF8 LHIN '7I7R9RR2> 7CF R9QI3 *9 FHF C2I QHRR 2EI IN9 P7P9JL2J` 7I IN7I IHG93 '7I7R9RR2 I98IHQH9F IN7I 7I IN9 9CF 2Q +PJHR N9 O7RR9F %2P9J I2 O2G9 HCI2 IN9 2QQHO9 LHIN <2CIHC7J9RRH I2 O2GPR9I9 IN9 9GUPR2=G9CI P7O`7M9 P7P9JL2J` W9O7E89 L2J` L78 M2HCM I2 8I7JI IN9 Q2RR2LHCM L99`3 BN9C %2P9J 78`9F NHG LN7I F7I9 I2 PEI F2LC Q2J IN9 F7I9 2Q NHJ9> '7I7R9RR2 I2RF NHG I2 LJHI9 IN9 QHJ8I L99` HC <7JON3 -7II7MRH7 I98IHQH9F IN7I HC 97JR= <7JON> %2P9J R9QI 7 G9887M9 Q2J NHG 8I7IHCM IN7I N9 N7F G7F9 O2CI7OI LHIN '7I7R9RR2 7CF IN7I N9 N7F 7 X2W3 &C 7W2EI <7JON 4^> LN9C -7II7MRH7 J9IEJC9F QJ2G K7O7IH2C> N9 O7RR9F %2P9J 7CF %2P9J IN7C`9F NHG Q2J M9IIHCM NHG 7 X2W LHIN .98P2CF9CI3 %2P9J 87HF IN7I '7I7R9RR2 N7F NHJ9F NHG 7CF IN7I N9 L2ERF W9 8I7JIHCM> _LN9C IN9 L97IN9J WJ2`93a'7I7R9RR2 F9CH9F G99IHCM LHIN %2P9J 2C +PJHR 53 *9 I98IHQH9F N9 O2ERF C2I N7K9 G9I LHIN %2P9J IN7I F7= W9O7E89 N9 L78 HC '2JIN #7J2RHC7 P9JQ2JGHCM 7 X2W3.98P2CF9CIY8 P7=J2RR J9O2JF8 8N2L +PJHR /6 78 %2P9JY8 F7I9 2Q NHJ93:9 N0/H,$%0$" ED&0/ B*#110(43 #R7QQ9=Y8 K9J8H2C#R7QQ9=> 7 PREGW9J LHIN 4[ =97J8 9SP9JH9CO9> 7R82 L2J`9F Q2J <78U+CC3 *9 I98IHQH9F IN7I HC R7I9 <7JON> N9 O7RR9F .98P2CUF9CIY8 2QQHO9 I2 HCfEHJ9 7W2EI 9GPR2=G9CI 7CF 8P2`9 I2 '7UI7R9RR23 )N9= 7JJ7CM9F I2 G99I 2C +PJHR 43 +I IN7I G99IHCM> '7UI7R9RR2 I2RF #R7QQ9= N9 N7F L2J` O2GHCM EP WEI IN7I FE9 I2 J7HC> HI GHMNI W9 ;2J /L99`8 7L7=3 '7I7R9RR2 9SPJ9889F 7C HCI9J98I HC NHJHCM #R7QQ9=> 7CF #R7QQ9= 9SPJ9889F NH8 HCI9J98I HC W9HCM 9GPR2=9F3&C <7= 0> #R7QQ9= 7CF '7I7R9RR2 G9I 7M7HC 7CF #R7QQ9= QHRR9F 2EI 9GPR2=G9CI Q2JG83 @CF9J _F7I9 2Q O2CI7OIa #R7QQ9= LJ2I9 _43 /U4U6; I7R`9F I2 #NEO`3 ;3 /U1U6; I2 J9P2JI 2C QEIEJ9 F7I93a (2J _F7I9 2Q NHJ9a #R7QQ9= LJ2I9 _/U4/U6;3a #R7QQ9= IN9C 8HMC9F IN9 Q2JG 7CF F7I9F HI <7= 03 #R7QQ9= I98IHQH9F N9 RH8I9F <7JON 4/ 78 NH8 NHJ9 F7I9 W9O7E89 N9 _L78 78`9F I2 LJHI9 HI W= <J3 '7I7R9RR23a +I IN9 O2CORE8H2C 2Q IN9 G99IHCM> '7I7R9RR2 I2RF #R7QQ9= N9 L2ERF O7RR NHG HC 7 Q9L F7=8 I2 W9MHC L2J`3#R7QQ9= W9M7C L2J`HCM Q2J .98P2CF9CI 2C 7W2EI <7= 53 ;3 .98P2CF9CIY8 K9J8H2C'7I7R9RR2 I98IHQH9F N9 QHJ8I G9I #R7QQ9=> LN2 N7F W99C J9OU2GG9CF9F W= %2P9J 7CF -7II7MRH7> 7I IN9 9CF 2Q (9WJE7J=> HC IN9 P7J`HCM R2I 2Q NH8 2QQHO93 *9 I2RF #R7QQ9= N9 N7F MJ97I J9OU2GG9CF7IH2C8> WEI IN7I N9 L78 I2RF #R7QQ9= N7F 7C 7II9CF7CO9 PJ2WR9G3 #R7QQ9= 87HF IN7I L78 O7E89F W= IN9 Q7OI IN7I NH8 LHQ9 N7F M2II9C 7 X2W> WEI IN7I HI L2ERF C2I W9 7 PJ2WR9G3 #R7QQ9= O7RR9F 7 Q9L IHG98> 7CF IN9= C9SI G9I 7I IN9 W9MHCCHCM 2Q <7JON 7M7HC 7I IN9 2QQHO93 '7I7R9RR2 M7K9 NHG 9GPR2=G9CI Q2JG8 I2 QHRR 2EI 7CF I2RF NHG N9 N7F 7 X2W3 #R7QQ9= 78`9F LN9C N9 O2ERF 8I7JI 7CF '7I7R9RR2 I2RF NHG 7RR IN9 X2W8 L9J9 2C N2RF W9O7E89 2Q L9I L97IN9J3 '7I7R9RR2 I2RF NHG N9 9SP9OI9F IN9 X2W8 I2 W9MHC HC +PJHR3 $C 7W2EI IN9 9CF 2Q <7JON> '7I7R9RR2 J9O9HK9F 7 O7RR QJ2G #R7QQ9= 8I7IHCM N9 L78 QHRRHCM 2EI IN9 Q2JG8 7CF #R7QQ9= 78`9F NHG LN9C N9 L78 O2GHCM I2 L2J` 7CF LN7I F7I98 8N2ERF N9 PEI 2C IN9 Q2JG3 '7I7R9RR2 I2RF NHG I2 LJHI9 <7JON 4/3@9 N0/H,$%0$" ED&0/ C,$"D$#&0**D43 <2CIHC7J9RRHY8 K9J8H2C<2CIHC7J9RRH H8 7 PREGW9J LHIN 4/ =97J8 9SP9JH9CO9 7CF HC IN9 5=97J8 PJH2J I2 IN9 9K9CI8 2Q INH8 O789> N9 L2J`9F Q2J <78U+CC 78 7 PREGW9J 7CF X2W Q2J9G7C3 *9 I98IHQH9F IN7I HC 97JR= (9WJE7J=> N9 O7RR9F+CF= <O!9JG2II> 7 8EP9JHCI9CF9CI Q2J .98P2CF9CI LHIN LN2G N9 N7F PJ9KH2E8R= L2J`9F 7I <78U+CC3 <2CIHC7J9RRH I2RF <O!9JG2II <78U+CC L78 N7KHCM QHC7COH7R FHQQHOERIH98 7CF N9 L78 C2I O9JI7HC IN9 O2GP7C= L2ERF O2CIHCE9 2P9J7IHCM3 *9 87HF N9 L78 HCI9J98I9F HC 2WI7HCHCM 9GPR2=G9CI LHIN .98P2CF9CI3 +W2EI ;L99`8 7QI9J NH8 O2CK9J87IH2C> <2CIHUC7J9RRH O7RR9F .98P2CF9CIY8 2QQHO9 7CF R9QI 7 G9887M9 2C IN9  !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!4557C8L9JHCM G7ONHC9 8I7IHCM N9 L78 HCI9J98I9F HC L2J`HCM Q2J .98P2CF9CI3 <2CIHC7J9RRH I98IHQH9F IN7I HC 97JR= +PJHR> N9 J9O9HK9F 7 O7RR QJ2G '7I7R9RR2 LN2 78`9F HQ N9 L9J9 8IHRR HCI9J98I9F HC L2J`HCM Q2J .98P2CF9CI 7CF <2CIHC7J9RRH 87HF =983 '7I7R9RR2 87HF> _&`7=> $ F2 C2I N7K9 7C=INHCM JHMNI C2L> WEI $ LHRR M9I W7O` I2 =2E3a &C +PJHR ;;> <2CIHC7J9RRH L9CI I2 .98P2CF9CIY8 2QQHO9 7CF 8P2`9 LHIN,9MR9J3 *9 I2RF N9J N9 N7F 8P2`9C I2 '7I7R9RR2 97JRH9J HC IN9 G2CIN3 ,9MR9J 78`9F NHG LN2G N9 L2J`9F Q2J> 7CF N9 I2RF N9J <78U+CC3 %N9 78`9F HQN9 L9J9 7QQHRH7I9F LHIN IN9 @CH2C 7CF N9 87HF N9 L78 C2I3 %N9 78`9F NHG N2L N9 Q9RI 7W2EI IN9 @CH2C 7CF N9 87HF N9 N7F C2 Q99RHCM8 7W2EI HI 9HIN9J L7=3 ,9MR9J J98P2CF9F> _B9RR> M22F> L9 N7K9 2EJ N7CF8 QERR N9J9 LHIN IN9 ECH2C3a %N9 IN9C I2RF NHG IN9 O2GP7C= P2RHO= L78 IN7I HQ 7 ECH2C J9PJ989CI7IHK9 O2G98 2CI2 7 X2W8HI9> 9GPR2=U998 8N2ERF L7R` 7L7= QJ2G IN9G3 $Q IN9= N7CF 2EI RHI9J7IEJ9> 9GPR2=998 8N2ERF N7CF HI W7O`3 $Q IN9= INJ2L IN9 RHI9J7IEJ9 2C IN9 MJ2ECF> 9GPR2=998 8N2ERF PHO` HI EP 7CF MHK9 HI W7O`3  <2CIHC7J9RRH I98IHQH9F IN7I 2C +PJHR ;[ N9 J9O9HK9F 7 PN2C9 O7RR QJ2G '7I7R9RR2 I9RRHCM NHG I2 O2G9 I2 IN9 2QQHO9 IN9 C9SI F7= 7QI9J L2J`3 '7I7R9RR2 87HF IN7I 78 <2CIHC7J9RRH 7CF %2P9J L9J9 W2IN L2J`HCM Q2J <788U+CC> <2CIHC7J9RRH 8N2ERF WJHCM %2P9J 7R2CM3&C +PJHR ;5> <2CIHC7J9RRH> %2P9J> 7CF '7I7R9RR2 G9I HC .9U8P2CF9CIY8 2QQHO93 '7I7R9RR2 I2RF IN9G 7W2EI IN9 PJ2X9OI8 LN9J9 IN9= L2ERF W9 9GPR2=9F 7CF N9 M7K9 IN9G P7P9JL2J` I2 QHRR 2EI 7CF 8HMC3 <2CIHC7J9RRH I98IHQH9F N9 QHRR9F 2EI IN9 O2K9J P7M9 9CIHIR9F _9GPR2=99 HCQ2JG7IH2C>a8HMC9F HI> 7CF F7I9F HI +PJHR ;5> ;66;3 @CF9J _F7I9 2Q O2CIJ7OIaN9 9CI9J9F IN9 F7I9 _;h44h6;a 7CF ECF9J _F7I9 2Q NHJ9a N9 LJ2I9 _<7JON 4^> ;66;3a *9 I98IHQH9F N9 N7F W99C _HC8IJEOI9Fa W= '7I7R9RR2 I2 9CI9J IN989 F7I98g _+8 $ L78 QHRRHCM 2EI IN9 Q2JG N9 XE8I 87HF I2 PHO` 7 F7I9 HC (9WJE7J= Q2J O2CI7OI 7CF PHO` 7C= F7I9HC <7JON Q2J F7I9 2Q NHJ93a %HCO9 <2CIHC7J9RRH FHF C2I N7K9 7 O7R9CF7J HC QJ2CI 2Q NHG> N9 X2`HCMR= 78`9F '7I7R9RR2> _B9RR> LN7I HQ IN7I F7I9 H8 7 %ECF7=> 8N2ERF L9 87= L9 G9I HC ONEJONna +OO2JFHCM I2 <2CUIHC7J9RRH> '7I7R9RR2 7R82 I2RF %2P9J I2 PHO` 7 F7I9HC (9WJE7J= Q2J O2CI7OI 7CF 7 F7I9 HC <7JON Q2J NHJ93 *9 W9M7C L2J`HCM Q2J .98P2CF9CI 2C +PJHR ;Z3 ;3 .98P2CF9CIY8 K9J8H2C<O!9JG2II I98IHQH9F IN7I 2C 7W2EI (9WJE7J= 4/> ,9MR9J I2RF NHG IN7I <2CIHC7J9RRH N7F O7RR9F IN9 2QQHO9 R22`HCM Q2J L2J` 7CF 8N9 78`9F NHG I2 QHCF 2EI LN7I <2CIHC7J9RRH L78 EP I23 *9 O7RR9F <2CIHC7J9RRH 7CF I2RF NHG .98P2CF9CI L78 7 F9O9CI O2GP7C= I2 L2J` Q2J3 &K9J IN9 Q2RR2LHCM /2J 0L99`8> <2CIHUC7J9RRH O7RR9F NHG 2C IL2 2J INJ99 2OO78H2C8 78`HCM HQ N9 L9J9 M2HCM I2 W9 NHJ9F3'7I7R9RR2 I98IHQH9F IN7I <2CIHC7J9RRH O7RR9F NHG HC GHFU(9WJE7J= 7W2EI 7 X2W3 '7I7R9RR2 8P2`9 I2 <O!9JG2II 7CF -7II7MRH7 7CF IN9= W2IN M7K9 <2CIHC7J9RRH K9J= M22F J9O2GUG9CF7IH2C83 +OO2JFHCM I2 '7I7R9RR2 7CF ,9MR9J> '7I7R9RR2 G9I LHIN <2CIHC7J9RRH HC NH8 2QQHO9 7IIN9 9CF 2Q (9WJE7J=3 '7I7R9RR2 I98IHQH9F N9 I2RF <2CIHC7J9RRH IN7I N9 L78 HCI9J98I9F HC NHG 7CF _N9 O9JI7HCR= O2ERF O2G9 7W27JF LHIN E83a <2CIHC7J9RRH I2RF NHG IN7I N9 O2ERF C2I R97K9 <78U+CC JHMNI 7L7= W9O7E89 N9 L78 JECCHCM 7 X2W Q2J IN9G> WEI IN9= 7MJ99F I2 `99P HC I2EON3 '7I7R9RR2 M7K9 <2CIHC7J9RRH 9GPR2=G9CI Q2JG8 I2 I7`9 LHIN NHG 7CF I2RF NHG I2 O2GPR9I9 IN9 Q2JG8 7CF J9IEJC IN9G W9Q2J9 N9 8I7JI9F L2J`HCM Q2J .98P2CF9CI3 '7I7R9RR2 I98IHQH9F N9 7CF <2CIHC7J9RRH G9I 7M7HC HC IN9 2QQHO9 HC GHFU<7JON3 <2CIHC7J9RRH 78`9F LN9C N9 L2ERF W9 8I7JIHCM L2J` 7CF '7I7R9RR2 87HF N9 FHF C2I `C2L W9O7E89 N9 N7F XE8I J9IEJC9F QJ2G W9HCM 2EI 2Q I2LC 7CF N9 L2ERF N7K9 I2 KH8HI IN9 X2W8HI983 *9 I2RF <2CIHC7J9RRH I2 MHK9 C2IHO9 I2 <78U+CC W9UO7E89 N9 L2ERF 8I7JI L2J`HCM Q2J .98P2CF9CI W= IN9 9CF 2Q <7JON3 <2CIHC7J9RRH 78`9F '7I7R9RR2 LN7I F7I9 I2 QHRR HC 78 NH8 NHJ9 F7I9 2C IN9 9GPR2=G9CI Q2JG8> 7CF '7I7R9RR2 I2RF NHG I2 LJHI9 HC IN9 GHFFR9 2Q <7JON3 +I IN9 9CF 2Q +PJHR> '7I7R9RR2 O7RR9F <2CIHC7J9RRH 7CF I2RF NHG IN7I N97CF %2P9J 8N2ERF O2G9 I2 IN9 2QQHO9> FJ2P 2QQ IN9HJ 9GPR2=G9CI Q2JG8> 7CF IN7I IN9= L2ERF W9MHC L2J` IN9 Q2RR2LUHCM L99`3 ,9MR9J I98IHQH9F HC 7W2EI GHFU<7JON> '7I7R9RR2 O7RR9F N9J 7CF 87HF N9 L2ERF W9 R7I9 Q2J 7 G99IHCM LHIN <2CIHC7J9RRH 7I IN9 2QQHO93  *9 78`9F ,9MR9J I2 8I7= HC IN9 2QQHO9 ECIHR <2CIHC7J9RRH 7JJHK9F3 BN9C <2CIHC7J9RRH 7JJHK9F> ,9MR9J 78`9F NHG LN9J9 N9 L78 OEJJ9CIR= L2J`HCM 7CF> 7OO2JFHCM I2 ,9MR9J> <2CIHC7J9RRH I2RF N9J N9 L78 9GPR2=9F 2C IN9 X7HR X2W3 %N9 78`9F N2L HI L78 M2HCM 7CF N9 87HF HI L78 C2I M2HCM K9J= L9RR W9O7E89 IN9 ECH2C L78 _G988HCM LHIN IN9G3a ,9MR9J F9CH9F 78`HCM <2CIHC7J9RRH 7C= fE98IH2C8 7W2EI NH8 ECH2C 8=GP7INH983 '2J FHF 8N9 I9RR NHG 2Q 7C= O2GP7C= P2RHOH98 O2CO9JCHCM ECH2C83,9MR9J I98IHQH9F 8N9 8P2`9 LHIN <2CIHC7J9RRH W= PN2C9 2C <7JON ;5>7CF PJ9P7J9F 7 PN2C9 G9887M93 )N9 G9887M9 8I7I9F IN7I <2CIHC7J9RRH N7F O7RR9F 7CF IN7I N9 I2RF <78U+CC IN7I N9 L78 R97KHCM 2C IN9 4[IN3.98P2CF9CIY8 P7=J2RR J9O2JF8 J9QR9OI <2CIHC7J9RRHY8 NHJ9 F7I9 78 +PJHR ;Z3 *9 C9K9J PJ2KHF9F .98P2CF9CI LHIN 7 J98EG93E9 N0/H,$%0$"L/ +#(&,** N0.,&%/V7IJHOH7 '7I7R9RR2 I98IHQH9F .98P2CF9CI EIHRHb98 7 O2GP7C= O7RR9F V7=ON9S I2 F2 P7=J2RR3 %N9 C2IHQH98 V7=ON9S 2Q C9L NHJ98 2CR= 7QI9J IN9= N7K9 W9MEC L2J`HCM> LN9C 8N9 O7RR8 HC IN9HJ N2EJ83 V7=ON9S IN9C 788HMC8 IN9 9GPR2=99 7 CEGW9J> 7CF F9UI9JGHC98 IN9 7PPJ2PJH7I9 F9FEOIH2C83 '7I7R9RR2 F9CH9F PJ2KHFHCM V7=ON9S LHIN IN9 8P9OHQHO F7I98 2Q NHJ9 Q2J <2CIHC7J9RRH> #R7QQ9=> 2J %2P9J> 7CF I98IHQH9F 8N9 FHF C2I `C2L QJ2G LN9J9 V7=ON9S 2WI7HC9F IN7I HCQ2JG7IH2C> 2J N2L IN9= F9I9JGHC9 9GUPR2=99 P7=J2RR CEGW9J83 89 N0/H,$%0$"L/ ED&D$K +#""0&$'7I7R9RR2 I98IHQH9F IN7I 7QI9J NH8 G99IHCM LHIN <2CIHC7J9RRH HC <7JON> N9 _L78 F2C9a NHJHCM 7I IN7I IHG93 VJH2J I2 <7JON> N9 N7F J9O9HK9F O7RR8 QJ2G 2IN9J <78U+CC 9GPR2=998> WEI N9 F9UCH9F N7KHCM J9O9HK9F 7C= O7RR8 Q2J 9GPR2=G9CI QJ2G HCFHKHFEU7R8 LN2 HF9CIHQH9F IN9G89RK98 78 QJ2G IN9 ECH2C3 +I IN9 9CF 2Q <7JON> ,9MR9J I2RF NHG 8N9 L78 8IHRR M9IIHCM O7RR8 QJ2G P92PR9 R22`HCM Q2J L2J` 7CF N9 I2RF N9J I2 I9RR IN9 P92PR9 IN7I IN9= L9J9 C2I NHJHCM 7CF C2 P28HIH2C8 L9J9 2P9C3 "K9C 7QI9J <2CIHUC7J9RRH> %2P9J> 7CF #R7QQ9= R9QI NH8 9GPR2= N9 FHF C2I NHJ9 7C=UW2F= I2 J9PR7O9 IN9G W9O7E89> 78 N9 9SPR7HC9F> IN9 X2W8 L9J9 _XE8I 8I7JIHCM I2 LHCF F2LC3aM9 5;0$"/ ,1 C#( O #$% P%2P9J I98IHQH9F IN7I 2C <7= 4> NH8 89O2CF F7= 2Q 9GPR2=G9CI LHIN .98P2CF9CI> #7I9JC2R2 O7G9 2CI2 IN9 ,9J2= X2W8HI9 LN9J9  #'V <"#*+'$#+,>$'#3451N9 L78 L2J`HCM 7CF 8P2`9 I2 NHG3 )N9 C9SI F7=> '7I7R9RR2 O7G9 I2 IN9 8HI9 7CF I2RF %2P9J N9 ECF9J8I22F 7 ECH2C J9PJ989CUI7IHK9 N7F W99C 2C IN9 8HI9 I7R`HCM I2 NHG3 %2P9J 87HF =98> 7CF '7I7R9RR2 87HF> _B9RR> IN9 ECH2C H8 C2I 2EJ QJH9CF3 #'V H8 2C9 WHM N7PP= Q7GHR=3 $ O7C 2WKH2E8R= C2I I9RR =2E LN2 =2E O7C I7R` I23 -EI HQ =2E O2CIHCE9 I7R`HCM I2 7 ECH2C J9PJ989CI7IHK9 IN9C L9 LHRR N7K9 I2 J99K7RE7I9 =2EJ P28HIH2C HC INH8 O2GP7C=3a %2P9J I98IHQH9F IN7I 8N2JIR= 7QI9J INH8 O2CK9J87IH2C> N9 N97JF '7I7R9RR2 I9RR IN9 O2C8IJEOIH2C G7C7M9J 2C IN9 8HI9 IN7I IN9 @CH2C L78 C2I 7RR2L9F I2 I7R` I2 7C= 2Q NH8 9GPR2=998 7CF IN7I ECH2C J9PJ989CUI7IHK98 L9J9 I2 W9 98O2JI9F 2QQIN9 8HI93 +OO2JFHCM I2 '7I7R9RR2> LN9C N9 L9CI I2 IN9 X2W8HI9 HI L78 %2P9J LN2 I2RF NHG IN7I #7I9JC2R2 N7F W99C IN9J93 '7I7R9RR2 78`9F %2P9J HQ N9 N7F J9P2JI9F #7I9JC2R2Y8 PJ989CO9 I2 IN9 X2W 8EP9JHCI9CF9CI 7CF %2P9J 87HF N9 N7F C2I3 '7I7R9RR2 I98IHQH9F>_)N7IY8 LN9C $ 7FKH89F NHG 2Q IN9 P2RHOH98 2C IN9 X2W 8HI9> IN7I 7RR KH8HI2J8 7J9 I2 W9 8HMC9F HC 2J 7O`C2LR9FM9F3a '7I7R9RR2 F9CH9F INJ97I9CHCM %2P9J Q2J I7R`HCM I2 #7I9JC2R23 '7I7R9RR2 I98IHQH9F IN7I 7I 7 G99IHCM 2Q NH8 9GPR2=998> .2W9JI #2QQI7> 2C9 2QNH8 8EP9JHCI9CF9CI8> 78`9F NHG LN7I IN9= L9J9 I2 F2 HQ IN9= L9J9 7PPJ27ON9F W= 7 ECH2C J9PJ989CI7IHK9 2C IN9 X2W3 +OO2JFHCM I2 '7I7R9RR2> N9 I2RF IN9 7889GWR9F 9GPR2=998 IN7I ECH2C J9PJ989CI7IHK98 N7F IN9 JHMNI I2 8P97` I2 IN9G 78 R2CM 78 IN9= L9J9 C2I HCI9JQ9JHCM LHIN IN9HJ L2J`3 '7I7R9RR2 O2ERF C2I J9O7RR IN9 F7I9 2Q INH8 G99IHCM3Q9 5;0$"/ ,1 M-$0 OR<2CIHC7J9RRH I98IHQH9F IN7I 2C DEC9 46> '7I7R9RR2 O7G9 I2 IN9 $J2CF9fE2HI 8HI9 LN9J9 N9 L78 L2J`HCM 7CF IN9= 8P2`9 HC IN9 X2W IJ7HR9J3 '7I7R9RR2 I2RF NHG> _$ XE8I L7CI I2 R9I =2E `C2L 7I INH8 IHG9 IN9J9 LHRR W9 ECH2C P9J82CC9R 9CI9JHCM IN9 X2W 8HI93 -9O7E89 C2L IN7I IN9J9 H8 7 ECH2C O2CIJ7OI2J P9JQ2JGHCM L2J` 2C IN9 8HI9 IN9= 7J9 7RR2L9F 2C IN9 X2W3 +CF $ L7CI I2 I9RR =2E IN7I $ L7CI I2 `C2L HQ =2EJ89RQ 2J 7C= 2IN9J 9GPR2=99 I7R`8 I2 IN9 ECH2C J9PJ989CI7IHK93 $ L7CI I2 `C2L LN9C> LN9J9 7CF N2L R2CM3 $Q =2E F2CYI I9RR G9> 82G92C9 9R89 LHRR3 )N9C $ LHRR `C2L LNHON 8HF9 2Q IN9 Q9CO9 =2E 7J9 J97RR= 2C3a'7I7R9RR2 I98IHQH9F IN7I 2C 7C 2OO78H2C HC +PJHR 2J <7=> <2CUIHC7J9RRH I2RF NHG IN7I #7I9JC2R2 N7F KH8HI9F IN9 $J2CF9fE2HI 8HI93 '7I7R9RR2 78`9F NHG HQ N9 N7F #7I9JC2R2 8HMC HC LN9C N97JUJHK9F> 7CF N9 I2RF <2CIHC7J9RRH HI L78 HGP2JI7CI IN7I 7RR KH8HI2J8 8HMC HC 7CF J9P2JI I2 IN9 2QQHO93 +OO2JFHCM I2 '7I7R9RR2> <2CIHUC7J9RRH 78`9F HQ N9> <2CIHC7J9RRH> O2ERF 8P97` I2 #7I9JC2R2 7CF '7I7R9RR2 I2RF NHG> _$ F2CYI O7J9 LN7I =2E F2> 78 R2CM 78 =2E F2 HI 2C =2EJ 2LC IHG93aJ9 5;0$"/ ,1 M-*( OO #$% OP#7I9JC2R2 I2RF <2CIHC7J9RRH> %2P9J> 7CF #R7QQ9= 2C DER= 44 IN7I N9 N7F X2W8 Q2J IN9G LHIN ECH2C O2CIJ7OI2J8 7CF IN7I IN9= L2ERF W9O2G9 G9GW9J8 2Q IN9 ECH2C3 *9 I2RF #R7QQ9= N9 L7CI9F NHG I2 M2 I2 IN9 $J2CF9fE2HI 8HI9 IN9 Q2RR2LHCM G2JCHCM 7CF W9MHC 7C 2JM7CHb7IH2C FJHK9 7G2CM .98P2CF9CIY8 9GPR2=U998 W= FH8IJHWEIHCM RHI9J7IEJ9 7CF ECH2C 8NHJI8 I2 9GPR2=998 W9Q2J9 L2J`HCM N2EJ83 *9 I2RF <2CIHC7J9RRH IN7I N9 8N2ERF O7RR '7I7R9RR2 7CF I9RR NHG IN7I #R7QQ9= L78 FH8IJHWEIHCM ECH2C RHI9J7UIEJ93 *9 I2RF %2P9J N9 8N2ERF J9P2JI Q2J L2J` IN9 Q2RR2LHCM F7= 7CF IN9C fEHI NH8 9GPR2=G9CI3 *9 I2RF %2P9J> N2L9K9J> N9 8N2ERF O2GPR9I9 IN9 L2J`F7=3 +I7W2EI 5g;6 73G3 2C DER= 4;> #7I9JC2R2 G9I LHIN #R7QQ9= 7CF <2CIHC7J9RRH 7I #R7QQ9=Y8 N2E89 7CF N9 M7K9 #R7QQ9= ECH2C 8NHJI8> WEII2C8> 7CF 8IHO`9J8 I2 FH8IJHWEI93 #R7QQ9= RHK9F 7W2EI 2C9 I2 IL2 GHR98 QJ2G IN9 X2W8HI93 #7I9JC2R2 I2RF <2CIHC7J9RRH I2 M2 I2 IN9 X2W8HI9 LHIN #R7QQ9= I2 LHIC988 NHG FH8IJHWEIHCM IN9 G7I9JH7R8 7CF IN7I N9 8N2ERF Q2RR2L '7I7R9RR2Y8 97JRH9J HC8IJEOIH2C I2 C2IHQ= '7I7R9RR2 2Q 7C= ECH2C 7OIHKHI= 2C IN9 8HI93 <2CIHC7J9RRH 7CF #R7QQ9= R9QI #R7QQ9=Y8 N2E89 7I 7W2EI 5g/6 73G3 7CF IJ7K9R9F I2 IN9 $J2CF9fE2HI 8HI93 )N9= 7JJHK9F 7I 7W2EI 5g06 73G3 )L2 2Q .98P2CUF9CIY8 9GPR2=998 L9J9 IN9J9 7I IN9 IHG9 7CF #R7QQ9= M7K9 IN9G P7GPNR9I8 7CF 8IHO`9J83 &C9 2Q IN9 9GPR2=998 O2GG9CI9F IN7I '7I7R9RR2 L2ERF W9 7CMJ=3 +I 7W2EI 5g[[ 73G3> IN9 9GPR2=998 L9CI I2 IN9HJ L2J`8I7IH2C8 7CF W9M7C L2J`HCM3 +OO2JFHCM I2 <2CIHC7J9RRH> 7I 7W2EI 1g/6 73G3> N9 O7RR9F '7UI7R9RR2 7CF I2RF NHG #R7QQ9= N7F O2G9 I2 L2J` L97JHCM 7 ECH2C 8NHJI 7CF IN7I N9 N7F FH8IJHWEI9F ECH2C HCQ2JG7IH2C I2 L2J`9J8 W9Q2J9 L2J` W9M7C3 '7I7R9RR2 87HF N9 O2ERF C2I W9RH9K9 HI 7CF I2RF <2CIHC7J9RRH I2 I9RR #R7QQ9= I2 J9IEJC NH8 I22R8 7CF I2 J9P2JI I2 IN9 2QQHO93 <2CIHC7J9RRH HGG9FH7I9R= O2CK9=9F IN9 G9887M9 I2 #R7QQ9= 7CF #R7QQ9= OR97C9F EP NH8 L2J` PR7O9> J9IEJC9F NH8 I22R8> 7CF R9QI IN9 8HI9 7I 7W2EI ^73G3 ,9MR9J HF9CIHQH9F 7 G9887M9 F7I9F DER= 4; 7I 1g6^ 73G3 QJ2G <2CIHC7J9RRH I2 '7I7R9RR23 )N9 G9887M9 L78 IN7I #R7QQ9= L78 C2I 7I NH8 L2J`8I7IH2C 7CF IN7I '7I7R9RR2 8N2ERF O7RR NHG 78 822C 78 P288HWR93 '7I7R9RR2 I98IHQH9F IN7I 7I 7W2EI 1g;6 73G3 N9 J9UO9HK9F 7 O7RR QJ2G <2CIHC7J9RRH> LN2 I2RF NHG #R7QQ9= L78 N7CUFHCM 2EI ECH2C RHI9J7IEJ93 '7I7R9RR2 78`9F HQ <2CIHC7J9RRH N7F MHK9C #R7QQ9= P9JGH88H2C I2 FH8IJHWEI9 IN9 RHI9J7IEJ9 7CF <2CIHUC7J9RRH 87HF C23<2CIHC7J9RRH 7R82 87HF IN7I #R7QQ9= L78 C2I 7I NH8 L2J`8I7IH2C3 '7I7R9RR2 I2RF <2CIHC7J9RRH I2 I9RR #R7QQ9= I2 MJ7W NH8 I22R8 7CF _M9I NH8 WEII I2 IN9 2QQHO9> $YRR 899 NHG 7I ^g66 73G3a'7I7R9RR2 I98IHQH9F N9 L7CI9F #R7QQ9= I2 O2G9 I2 IN9 2QQHO9 IN7I G2JCHCM W9O7E89 N9 L78 M2HCM I2 IJ7C8Q9J NHG I2 7 FHQQ9J9CI L2J`8HI9 LHIN 7 FHQQ9J9CI 8EP9JKH82J3 *9 9SPR7HC9F IN7I #R7QQ9= N7F 7 NH8I2J= 2Q I7JFHC988 7CF 7W89CI99H8G LHIN 7 PJ9KH2E8 9GUPR2=9J> 7CF IN7I 2C <7= ;^ 7CF DEC9 5> '7I7R9RR2 N7F PEI R9II9J8 HC #R7QQ9=Y8 QHR9 J9M7JFHCM NH8 Q7HREJ9 I2 J9P2JI I2 L2J` 2C IHG93 '7I7R9RR2 I98IHQH9F N9 N7F 7R82 8P2`9C I2 #R7QQ9= 7W2EI IN989 HCQJ7OIH2C83 '7I7R9RR2 Q9RI #R7QQ9= L78 7 M22F L2J`9J> WEI N9 `C9L #R7QQ9= 7CF <2CIHC7J9RRH L9J9 QJH9CF8 7CF N9 IN2EMNI HI L78 P288HWR9 IN7I <2CIHC7J9RRH L78 C2I PJ2P9JR= 8EP9JKH8HCM #R7QQ9=3 <2CIHC7J9RRH I98IHQH9F .98P2CF9CIY8 2QQHO9 H8 06 GHR98> 2J 7 0[UGHCEI9 FJHK9> QJ2G IN9 $J2CF9fE2HI 8HI93 '7I7R9RR2 I98IHQH9F HI H8 2CR= 7 /6UGHCEI9 FJHK93 #R7QQ9= I98IHQH9F IN7I LN9C N9 R9QI IN9 $J2CF9fE2HI 8HI9 IN7I G2JCHCM> N9 8I2PP9F 7I N2G9 I2 M9I 82G9 G2C9= 7CF IN9C N9 8I2PP9F Q2J M783 *9 L78 7R82 F9R7=9F W= J27F O2C8IJEOIH2C> 7CF N9 FHF C2I 7JJHK9 7I .98P2CF9CIY8 2QQHO9 ECIHR 82G9IHG9 W9IL99C Z73G3 7CF Zg4[ 73G3 +8 N9 PERR9F HC I2 IN9 P7J`HCM R2I> '7UI7R9RR2 L78 HC NH8 O7J PJ9P7JHCM I2 R97K93 '7I7R9RR2 J9IEJC9F I2 IN9 R2I> M2I 2EI 2Q NH8 IJEO` 7CF I2RF #R7QQ9= N9 N7F WJ2`9C O2GUP7C= P2RHO=3 BN9C #R7QQ9= 78`9F LN7I N9 L78 I7R`HCM 7W2EI> '7I7R9RR2 87HF N9 N7F 7 G99IHCM I2 M2 I2 7CF N9 L78 7RJ97F= R7I9 W9O7E89 N9 N7F W99C L7HIHCM Q2J #R7QQ9=3 #R7QQ9= 87HF N9 L78 82JJ= 7CF 78`9F LN7I L78 M2HCM 2C3 '7I7R9RR2 I2RF NHG> _$ F2 C2I L7CI I2 899 =2E 2C 7C= 2Q G= X2W 8HI983 $Q =2E L7CI I2 I7R`  !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!45^I2 G9> =2E 7J9 M2HCM I2 N7K9 I2 O7RR I2 G7`9 7C 7PP2HCIG9CI LHIN G93a #R7QQ9= 87HF> _$ 7G M2HCM 2C 7C ECQ7HJ R7W2J PJ7OIHO9 8IJH`9a 7CF '7I7R9RR2 FJ2K9 7L7=3 )N9 ECQ7HJ R7W2J PJ7OIHO9 IN7I N9 L78 J9Q9JJHCM I2 L78 NH8 W9RH9Q IN7I N9 N7F W99C QHJ9F Q2J FH8IJHWEIHCM ECH2C RHI9J7IEJ9 2C IN9 X2W3'7I7R9RR2 I98IHQH9F IN7I #R7QQ9=PERR9F HCI2 IN9 P7J`HCM R2I 7I Zg4[ 73G3> XEGP9F 2EI 2Q NH8 IJEO`> 7CF 87HF> _#NEO`> INH8 H8CYI P9J82C7R3a '7I7R9RR2 78`9F NHG LN7I N9 L78 I7R`HCM 7W2EI> 7CF N9 87HF N9 L78 M2HCM 2C 7 @,V 8IJH`93 '7I7R9RR2 7M7HC 78`9F NHG LN7I N9 L78 I7R`HCM 7W2EI 7CF 87HF N9 FHF C2I `C2L LN7I 7 @,V 8IJH`9 L783 #R7QQ9= M2I HCI2 NH8 IJEO` I2 R97K9 7CF '7UI7R9RR2 I2RF NHG N9 8N2ERF C2I J9IEJC I2 L2J` ECIHR G99IHCM LHIN NHG 2C <2CF7= G2JCHCM> 7CF IN7I N9 8N2ERF O7RR ,9MR9J I2 G7`9 7C 7PP2HCIG9CI I2 8P97` I2 NHG3 +OO2JFHCM I2'7I7R9RR2> #R7QQ9= R9QI 7CF N9 L9CI I2 NH8 7PP2HCIG9CI3,9MR9J I98IHQH9F IN7I 82G9IHG9 7QI9J Z73G3> 8N9 87L #R7QQ9= FJHK9 K9J= fEHO`R= HCI2 IN9 P7J`HCM R2I3 '7I7R9RR2 M2I 2EI 2Q NH8 IJEO` 7CF 8N9 87L IN9 IL2 G9C 8P97`HCM WEI 8N9 O2ERF C2I N97J LN7I L78 W9HCM 87HF 2IN9J IN7C 7 J9Q9J9CO9 W= #R7QQ9= I2 _82G9 R9II9J83a %N9 7R82 N97JF '7I7R9RR2 87= N9 _FHFCYI ECF9J8I7CF3a %N9 87L #R7QQ9= 8I2JG 7L7= HC NH8 IJEO`3 '7I7R9RR2 8NJEMM9F NH8 8N2ERF9J8 7CF FJ2K9 7L7=3<2CIHC7J9RRH I98IHQH9F IN7I R7I9J IN7I G2JCHCM> '7I7R9RR2 O7RR9F NHG 7CF 78`9F HQ #R7QQ9= N7F J9IEJC9F I2 IN9 $J2CF9fE2HI 8HI93 <2CIHC7J9RRH 87HF N9 N7F C2I3 '7I7R9RR2 I2RF NHG HQ #R7QQ9= 8N2L9F EP 7I IN9 8HI9> N9 L78 I2 W9 I2RF IN7I N9 L78 C2I 7RR2L9F I2 W9 IN9J9 7CF IN7I N9 L2ERF W9 J9G2K9F W= IN9 P2RHO93 +OUO2JFHCM I2 '7I7R9RR2> 7I 7W2EI 46g;6 73G3> N9 J9O9HK9F 7 O7RR 2C NH8 O9RR PN2C9 QJ2G <2CIHC7J9RRH LN2 78`9F LN7I N7F N7PP9C9F LHIN #R7QQ9=3 '7I7R9RR2 J98P2CF9F C2INHCM3 <2CIHC7J9RRH 78`9F IN9CLN= L78 #R7QQ9= C2I 7I IN9 X2W8HI9 7CF '7I7R9RR2 87HF N9 FHF C2I N7K9 IHG9 I2 G99I LHIN #R7QQ9=> 78 N9 N7F L7CI9F3 <2CUIHC7J9RRH 87HF IN7I L78 _WERR3a '7I7R9RR2 87HF N9 L7CI9F I2 I7R` I2 #R7QQ9= W9Q2J9 N9 L9CI I2 7C= 2IN9J X2W8HI93 <2CIHC7J9RRH 87HF IN7I HI L78 C2I Q7HJ> IN7I HI L78 LJ2CM> 7CF IN7I N9 L78 2C 7 @,V8IJH`9 I223+I 44g/6 73G3> #7I9JC2R2 7JJHK9F 7I IN9 $J2CF9fE2HI 8HI9 7CF I2RF <2CIHC7J9RRH I2 O7RR '7I7R9RR2 7CF I9RR NHG IN7I N9> <2CIHUC7J9RRH> L78 M2HCM 2EI 2C 7C ECQ7HJ R7W2J PJ7OIHO9 8IJH`93 +I 7W2EI C22CIHG9> <2CIHC7J9RRH PR7O9F IN9 O7RR3 *9 78`9F '7UI7R9RR2 LN= #R7QQ9= L78 C2I J9IEJCHCM I2 IN9 X2W 7CF '7I7R9RR2 78`9F <2CIHC7J9RRH HQ N9 L9J9 J9PJ989CIHCM #R7QQ9=3 <2CIHUC7J9RRH 87HF N9 FHF C2I J9PJ989CI #R7QQ9= WEI IN7I #R7QQ9= L78 7 M22F QJH9CF 2Q NH8 7CF N9 FHFCYI ECF9J8I7CF LN7I L78 M2HCM 2C3 <2CIHC7J9RRH 87HF 2Q #R7QQ9=> _*9 FHFCYI WJ97` 7C= JER98 2J 7C= R7L83 $ C99F NHG N9J93a '7I7R9RR2 87HF HQ N9 C99F9F P92PR9 7I IN9 X2W N9 L2ERF M9I NHG P92PR93 <2CIHC7J9RRH 87HF> _$ F2 C2I Q99R LN7I =2E 7J9 F2HCM H8 Q7HJ3 $ 7G R97KHCM INH8 X2W 2C 7C ECQ7HJ R7W2J PJ7OIHO9 8IJH`93a%2P9J I98IHQH9F IN7I N9 J9P2JI9F Q2J L2J` 7I 173G3> NH8 J9MER7J IHG93 *9 I98IHQH9F N9 I2RF .2W9JI #2QQI7> IN9 X2W 8EP9JHCI9CF9CI> IN7I N9 L78 fEHIIHCM I2 M2 L2J` Q2J IN9 ECH2C 7CF IN7I L2ERF W9 NH8 R78I F7=3 #2QQI7 87HF N9 L2ERF N7K9 I2 O7RR '7I7R9RR2 W9O7E89 N9 C2JG7RR= FHF C2I 7RR2L 9GPR2=998 I2 L2J` Q2J IN9 F7=3 %2P9J 87HF N9 L2ERF W9 7I NH8 L2J`8I7IH2C HQ #2QQI7 L7CI9F I2 8P97` LHIN NHG3 +W2EI 46 GHCEI98 R7I9J> #2QQI7 7PPJ27ON9F %2P9J 7CF G7F9 7 M98IEJ9 2Q NH8 INEGW8 2EI 7CF 2K9J NH8 8N2ERF9J8> RH`9 7 W789W7RR EGPHJ98Y 8HMC Q2J 2EI3 *9 87HF N9 N7F XE8I M2II9C 2QQ IN9 PN2C9 LHIN '7I7R9RR2 7CF IN7I '7I7R9RR2 L7CI9F %2P9J I2 R97K93 %2P9J PHO`9F EP NH8 I22R8> 8N22` #2QQI7Y8 N7CF> 7CF R9QI IN9 8HI93#2QQI7 I98IHQH9F IN7I %2P9J O7G9 HCI2 NH8 2QQHO9 7I 173G3 7CF I2RF NHG _IN7I N9 L78 fEHIIHCM> 7CF L78 M2HCM I2 899` 9GPR2=UG9CI 9R89LN9J93a #2QQI7 87HF N9 L78 82JJ= I2 R289 NHG W9O7E89 N9 L78 7 M22F 9GPR2=993 %2P9J IN9C 78`9F> _%N2ERF $ 8I7= 2J M2 N2G9na #2QQI7 87HF N9 FHFCYI `C2L 7CF IN7I N9 L2ERFO7RR '7I7R9RR2> WEI HC IN9 G97CLNHR9> %2P9J 8N2ERF PHO` EP NH8 I22R83 #2QQI7 O7RR9F '7I7R9RR2 7CF I2RF NHG LN7I %2P9J N7F 87HF> G7`UHCM C2 G9CIH2C 2Q IN9 ECH2C W9O7E89 %2P9J N7F C2I G9CIH2C9F IN9 ECH2C I2 NHG3 '7I7R9RR2 78`9F HQ #2QQI7 N7F 7 X2W IN7I %2P9JO2ERF 8I7JI 7CF QHCH8N IN7I F7=> 7CF #2QQI7 87HF N9 FHF C2I 78 %2P9J N7F QHCH8N9F EP 7 X2W IN9 F7= W9Q2J93 '7I7R9RR2 87HF IN7I HC IN7I O789> #2QQI7 8N2ERF R9I %2P9J M2 N2G93 +QI9J %2P9J M2I NH8 P9J82C7R W9R2CMHCM8 7CF L78 R97KHCM> #2QQI7 78`9F NHG LN7I N9L78 M2HCM I2 F2> 7CF %2P9J 87HF> _$ N7K9 44 =97J8 R9QI> $YG PJ2W7WR= M2HCM I2 X2HC IN9 ECH2C3a #2QQI7 LH8N9F NHG M22F REO`> 7CF N9 R9QI3 +OO2JFHCM I2 #2QQI7> IN7I L78 IN9 QHJ8I IHG9 %2P9J G9CIH2C9F IN9 @CH2C I2 NHG3,9MR9J HF9CIHQH9F 7 I9R9PN2C9 G9887M9 QJ2G#2QQI7 Q2J '7UI7R9RR2 IN7I 8N9 I22` 7I 173G3 2C DER= 4;3 )N9 G9887M9 J97F> _'99F8 I2 I7R` I2 =2E3 %I9K9 %2P9J H8 fEHIIHCM3 VR9789 O7RR +%+V3a ,9MR9J O7RR9F '7I7R9RR2 7CF M7K9 NHG IN9 G9887M93'7I7R9RR2 I98IHQH9F N9 J9O9HK9F 7 O7RR QJ2G #2QQI7 LN2 I2RF NHG %2P9J N7F XE8I fEHI3 *9 78`9F #2QQI7 LN9C %2P9J L78 R97KUHCM 7CF #2QQI7 87HF %2P9J L7CI9F I2 R97K9 IN7I F7=3 '7I7R9RR2 78`9F HQ #2QQI7 N7F 7 X2W IN7I %2P9J O2ERF 8I7JI 7CF QHCH8N IN7I F7=> 7CF #2QQI7 87HF N9 FHF C2I> 7CF IN7I %2P9J N7F QHCH8N9F 7 X2W IN9 F7= W9Q2J93 '7I7R9RR2 I2RF #2QQI7> _IN9C R9I NHG M23a '7I7R9RR2 I98IHQH9F IN7I HC IN9 P78I LN9C 9GPR2=998 I2RF NHG IN9= L9J9 fEHIIHCM> NH8 J97OIH2C N78 F9P9CF9F 2C IN9 C7IEJ9 2Q IN9 X2W IN9 9GPR2=99 L78 L2J`HCM 2C 7CF IN9 7G2ECI 2Q L2J`3 &C9 C7G9F 9GPR2=99 I2RF NHG N9 L78 R97KHCM I2 M2 LHIN IN9 ECH2C3 *9 L78 IN9 2CR= 9GPR2=99 L2J`HCM 7I 7 X2W LHIN 7 8EP9JUHCI9CF9CI 7CF _IN9= L9J9 W2GW9F LHIN L2J`3a '7I7R9RR2 78`9F NHG N2L R2CM N9 O2ERF 8I7=> 7CF N9 87HF N9 O2ERF 8I7= ;L99`83 '7I7R9RR2 2CR= C99F9F NHG Q2J2C9 L99`> 7CF IN9 9GPR2=99 R9QI 7 L99` R7I9J3C9 56.3#$K0 ,1 J0""0&/-=R9II9J F7I9F DER= 4/> #7I9JC2R2 7FKH89F '7I7R9RR2 IN7I #R7QQ9=> <2CIHC7J9RRH> 7CF %2P9J L9J9 ECQ7HJ R7W2J PJ7OIHO9 8IJH`9J8 78 2Q DER= 4;> 7CF IN7I ON7JM98 L9J9 QHR9F LHIN IN9 -27JF HC IN7I J9M7JF3 &C DER= 45> O2EC89R Q2J .98P2CF9CI LJ2I9 I2 #7I9JC2R2 8I7IHCM IN7I #7I9JC2R2Y8 R9II9J L78 IN9 QHJ8I .9U8P2CF9CI `C9L IN7I %2P9J L78 2C 8IJH`93 #2EC89R LJ2I9> _d%2P9Je N7F 8HGPR= 7FKH89F IN9 O2GP7C= IN7I N9 L78 fEHIIHCM3a )N9 R9II9J QEJIN9J 8I7I9F IN7I 7RIN2EMN <2CIHC7J9RRH 7CF #R7QQ9= FHF I9RR '7I7R9RR2 IN7I IN9= L9J9 M2HCM 2C 7 @,V 8IJH`9> IN9= FHF C2I 8I7I9 LN7I @,V IN9= L9J9 8IJH`HCM 7W2EI3 *9 O2CIHCE9F> _'9K9JIN9R988> #'V 2QQ9J8 I2 J9HC8I7I9 7RR INJ99 M9CIR9G9C I2 IN9HJ Q2JG9J P28HIH2C8 HGG9FH7I9R= HQ IN9= ON2289 I2 J9IEJC I2 L2J`3a #7I9JC2R2 J98P2CF9F> HC J9R9K7CI P7JIgB9 Q99R IN7I IN9 L2J`9J8 LHRR W9 8EWX9OI9F I2 G2J9 HRUR9M7R 7OIHKHI= LHINHC IN9 O2GP7C=> 7CF IN7I HI LHRR W9 7 O2JUJ28HK9 9CKHJ2CG9CI I2 IJ= 7CF Q2JG 7 ECH2C 7I INH8 IHG93 #'V <"#*+'$#+,>$'#345Z%N2ERF #'V <9ON7CHO7R W9 LHRHCM I2 FH8O2CIHCE9 7C= 7CF 7RR ECQ7HJ R7W2J PJ7OIHO98 W9HCM O2GGHII9F 8EON 78 HCUI9JJ2M7IH2C> HCIHGHF7IH2C> 7G2CM 2IN9J ECR7LQER 7OI8> IN9 7W2K9 J9Q9J9CO9F 2QQ9J8 LHRR W9 O2C8HF9J9F3$j3+'+,?%$%<9 J0K*0&L/ /"#"0>0$"/$I H8 7RR9M9F .98P2CF9CI KH2R7I9F %9OIH2C ^\7]\4] 2Q IN9 +OI W= IN9 8I7I9G9CI8 G7F9 W= ,9MR9J I2 %L7C82C 2C <7JON 4Z> 7CF I2 <2CIHC7J9RRH 2C +PJHR ;;3 )N9 HCHIH7R HCf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fEHJH98 QJ2G HCFHKHFE7R8 899`HCM 9GPR2=G9CI3 )N9 -27JF N78 Q2ECF 9GPR2=U998 HC 8HGHR7J OHJOEG8I7CO98 I2 W9 7M9CI8 2Q IN9HJ 9GPR2=9J83 $C @C 5*0."&D./> /;/ ',.- 4;[> 4;5 \4ZZ1]> 7 89OJ9I7J= L78 Q2ECF I2 W9 7C 9GPR2=9JY8 7M9CI LN9C 8N9 L78 2QI9C IN9 2CR= P9J82C HC IN9 2QQHO9> FH8IJHWEI9F 7CF O2RR9OI9F X2W 7PPRHO7IH2C8> 7CF FH8OE889F NHJHCM C99F8 LHIN 7PPRHO7CI83 #HIHCM !,-"30&$ I#K B,&H9> /4[ ',.- 1;[ \4ZZ0]> IN9 -27JF J9782C9F IN7I 7PPRHO7CI8 _L2ERF J9782C7WR= W9RH9K9 IN7I d8N9e O2ERF 8P97` 7CF 7OI 2C G7II9J8 O2CO9JCHCM .98P2CF9CIY8 N7CFRHCM 2Q X2W 7PPRHO7IH2C PJ2O9FEJ98 7CF IN7I N9J 8I7I9G9CI8 7W2EI .98P2CUF9CIY8 N7CFRHCM 2Q X2W 7PPRHO7IH2C8 L2ERF RH`9R= J9QR9OI O2GUP7C= P2RHO=3a %HGHR7JR=> HC 'D03* 5=-DH>0$" B,9> ;Z1 ',.- [60> QC3; \4Z^Z]> IN9 -27JF Q2ECF 7M9CO= 8I7IE8 LN9J9 IN9 W22``99P9Jh89OJ9I7J=Y8 X2W _J2EIHC9R= HCK2RK9F N7CFHCM X2W 7PPRHO7IH2C8 I2 HCFHKHFE7R8 7CF J9O9HKHCM IN9 O2GPR9I9F 7PPRHO7UIH2C8 QJ2G IN9G3 #2C89fE9CIR=> .98P2CF9CI PR7O9F dN9Je HC 7 P28HIH2C HC LNHON 8N9 N7F IN9 7PP7J9CI 7EIN2JHI= I2 PJ2KHF9 HCQ2JG7IH2C 7CF I2 7C8L9J fE98IH2C83a-789F 2C IN9 Q2J9M2HCM PJHCOHPR98> $ QHCF O2EC89R Q2J IN9 T9C9J7R #2EC89R N78 8E8I7HC9F NH8 WEJF9C 2Q 98I7WRH8NHCM IN7I ,9MR9J L78 7C 7M9CI 2Q .98P2CF9CI LHINHC IN9 G97CHCM 2Q %9OUIH2C ;\4/] 2Q IN9 +OI3 &C <7JON 4Z> LN9C %L7C82C 78`9F ,9MR9J 7W2EI IN9 8HMC 2C IN9 LHCF2L> 8N9 I2RF NHG IN7I IN9= L9J9CYI 7 ECH2C 8N2P 7CF IN9 8HMC L78 _7 J9fEH8HI9 I2 8I7= 7C 2P9C 8N2P3a )NH8 8I7I9G9CI N7F 7 J9782C7WR9 I9CF9CO= I2 O29JO9 9GPR2=998 HC IN9 9S9JOH89 2Q IN9HJ %9OIH2C 1 JHMNI83 @C 5*0.T"&D./7 8EPJ77 Q!C 8$%-/"&D0/7 //5 ',.- 4// \;664]3 +C 9GUPR2=99 N97JHCM INH8 8I7I9G9CI O2ERF J9782C7WR= 788EG9 IN7I L2J`HCM Q2J .98P2CF9CI 7CF X2HCHCM 7 ECH2C L9J9 C2I O2GP7IHUWR93 ,9MR9JY8 8I7I9G9CI IN9J9Q2J9 KH2R7I9F %9OIH2C ^\7]\4] 2Q IN9 +OI3BHIN J98P9OI I2 ,9MR9JY8 8I7I9G9CI8 2C +PJHR ;;> <2CIHC7J9RRH I98IHQH9F IN7I ,9MR9J 78`9F NHG HQ N9 L78 7QQHRH7I9F LHIN IN9 ECUH2C 7CF> LN9C N9 87HF IN7I N9 L78 C2I> 8N9 78`9F NHG N2L N9 Q9RI 7W2EI IN9 ECH2C3 %N9 7R82 I2RF NHG IN7I IN9 O2GP7C= P2RHO= L78 IN7I HQ ECH2C J9PJ989CI7IHK98 O7G9 2C IN9 X2W8HI9> N9 8N2ERF L7R` 7L7= QJ2G IN9G3 %N9 87HF HQ IN9= N7CF9F NHG RHI9J7IEJ9 N9 8N2ERF N7CF HI W7O`> 7CF HQ IN9= INJ9L RHI9J7IEJ9 2C IN9 MJ2ECF> N9 8N2ERF PHO` HI EP 7CF MHK9 HI W7O` I2 IN9G3 ,9MR9J F9CH9F G7`HCM 7C= 8EON 8I7I9G9CI83 +OO2JFHCM I2 ,9MR9J> 8N9 78`9F <2CIHC7J9RRH> _*2LY8 HI M2HCMna 7CF N9 K2RECI99J9F IN7I HI L78CYI M2HCM L9RR W9O7E89 IN9 ECH2C L78 _G988HCM LHIN IN9G d7I <78U+CCe3a $ Q2ECF <2CIHC7J9RRH I2 W9 7C 9CIHJ9R= OJ9FHWR9 LHIC9883 *H8 F9G97C2J L78 8IJ7HMNIQ2JL7JF 7CF N9 L78 9fE7RR= J98P2C8HK9 2C W2IN FHJ9OI 7CF OJ288U9S7GHC7IH2C3 $C 7FFHIH2C> $ QHCF HI NHMNR= ECRH`9R= IN7I <2CIHC7J9RRH L2ERF K2RECI99J INH8 8I7I9G9CI I2 ,9MR9J> 98P9OH7RR= 8HCO9 IN9J9 H8 C2 9KHF9CO9 IN7I <78U+CC L78 N7KHCM R7W2J FHQQHOERIH983 $C O2CIJ78I> ,9MR9J L78 C2I W9URH9K7WR93 %N9 2QI9C 7FGHII9F I2 G7`HCM 8I7I9G9CI8 2CR= 7QI9J W9HCM O2CQJ2CI9F LHIN J9O2JFHCM8 7CF IJ7C8OJHPI8 2Q PJ9KH2E8 8I7I9G9CI83 %N9 L78 2K9JR=UO7J9QER 2C OJ288U9S7GHC7IH2C 7CF M7K9 IN9 HGPJ988H2C 2Q W9HCM G2J9 O2CO9JC9F 7W2EI G7`HCM 7 GH8I7`9 IN7C MHKHCM 7C N2C98I J9OHI7IH2C 2Q 9K9CI83 $ IN9J9Q2J9 OJ9FHI <2CIHC7J9RRHY8 K9J8H2C 2Q INH8 O2CK9J87IH2C 7CF QHCF ,9MR9JY8 8I7I9G9CI8 KH2R7I9F %9OIH2C ^\7]\4] 2Q IN9 +OI3I9 U#"#*0**,L/ !"#"0>0$"/$I H8 7RR9M9F IN7I .98P2CF9CI> W= '7I7R9RR2> 2C 7W2EI <7= ;> KH2R7I9F %9OIH2C ^\7]\4] 2Q IN9 +OI W= INJ97I9CHCM %2P9J LHIN FH8ON7JM9 HQ N9 8P2`9 I2 7 ECH2C J9PJ989CI7IHK93 %2P9J I98IHQH9F IN7I IN9 F7= 7QI9J #7I9JC2R2 KH8HI9F NH8 X2W8HI9> '7I7R9RR2 O7G9 I2 IN9 8HI9 7CF I2RF %2P9J N9 ECF9J8I22F IN7I 7 ECH2C J9PJ989CI7UIHK9 N7F W99C 7I IN9 8HI93 %2P9J 87HF =983 '7I7R9RR2 IN9C I2RF NHG IN9 ECH2C L78 C2I IN9HJ QJH9CF 7CF IN7I 7RIN2EMN N9 O2ERF C2I I9RR %2P9J LN2G N9 O2ERF I7R` I2> HQ %2P9J O2CIHCE9F I2 8P97` I2 IN9 ECH2C P92PR9> '7I7R9RR2 L2ERF N7K9 I2 J99K7RE7I9 %2P9JY8 P28HIH2C HC IN9 O2GP7C=3 '7I7R9RR2 F9CH9F G7`HCM 7C= 8EON 8I7I9G9CI83 .7IN9J> '7I7R9RR2 I98IHQH9F IN7I N9 78`9F %2P9J HQ N9 N7F J9P2JI9F #7I9JC2R2Y8 PJ989CO9 I2 IN9 X2W 8EP9JHCI9CF9CI> 7CF LN9C %2P9J 87HF N9 N7F C2I> '7I7R9RR2 I2RF NHG IN7I 7RR KH8HI2J8 N7F I2 8HMC HC3$ OJ9FHI %2P9JY8 I98IHG2C= 78 OR97JR= G2J9 OJ9FHWR9 IN7C '7UI7R9RR2Y83 %2P9J N7F W99C L2J`HCM Q2J .98P2CF9CI 2CR= 7 Q9L F7=8 W9Q2J9 INH8 HCOHF9CI 7CF $ QHCF HI NHMNR= ECRH`9R= IN7I N9 L2ERF K2RECI7JHR= I9RR '7I7R9RR2 7W2EI #7I9JC2R2Y8 PJ989CO9 2C IN9 X2W8HI9 IN9 F7= W9Q2J9> 98P9OH7RR= O2C8HF9JHCM IN9 7G2ECI 2Q IHG9 N9 8P9CI 899`HCM 9GPR2=G9CI LHIN .98P2CF9CI3 (EJIN9J> $ Q2ECF '7I7R9RR2 I2 W9 7 M9C9J7RR= HCOJ9FHWR9 LHIC9883 *9 H8 P28U89889F 2Q 7C ECFH8MEH89F FH8RH`9 Q2J IN9 ECH2C 7CF Q2J LN7I N9 P9JO9HK98 78 #7I9JC2R2Y8 HCI9JQ9J9CO9 LHIN NH8 7II9GPI8 I2 2WUI7HC X2W83 *H8 WH78 L78 G7CHQ98IR= 2WKH2E8 FEJHCM NH8 I98IHG2C=3 $ IN9J9Q2J9 OJ9FHI %2P9JY8 I98IHG2C= 2K9J IN7I 2Q '7I7R9RR2> 7CF $ QHCF '7I7R9RR2Y8 8I7I9G9CI8 I2 %2P9J 7W2EI #7I9JC2R2Y8 PJ989CO9 7I IN9 X2W8HI9> 7CF NH8 OR97J INJ97I IN7I %2P9JY8 X2W L2ERF W9 HC F7CM9J HQ N9 O2CIHCE9F I2 8P97` I2 ECH2C J9PJ989CI7IHK98> KH2UR7I9F %9OIH2C ^\7]\4] 2Q IN9 +OI3)N9O2GPR7HCI QEJIN9J 7RR9M98 7 8HGHR7J KH2R7IH2C W= '7UI7R9RR2> WEI INH8 IHG9 HCK2RKHCM <2CIHC7J9RRH 2C DEC9 463 <2CIHUC7J9RRH I98IHQH9F IN7I 2C IN7IF7=> '7I7R9RR2 O7G9 I2 IN9 X2W8HI9 7CF I2RF NHG IN7I 8HCO9 IN9J9 L78 7 ECH2C O2CIJ7OI2J 2C IN9 8HI9> ECH2C J9PJ989CI7IHK98 L9J9 P9JGHII9F 2C IN9 8HI93 '7I7R9RR2 I2RF <2CIHC7J9RRH N9 L7CI9F I2 `C2L HQ N9 2J 7C= 2IN9J 9GPR2=99 L78 8P97`HCM I2 ECH2C J9PJ989CI7IHK983 +OO2JFHCM I2 <2CIHU !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!416C7J9RRH> '7I7R9RR2 7FF9F> _$Q =2E F2CYI I9RR G9> 82G92C9 9R89 LHRR3 )N9C $ LHRR `C2LLNHON 8HF9 2Q IN9 Q9CO9 =2E 7J9 J97RR= 2C3a '7I7R9RR2Y8 K9J8H2C 2Q INH8 O2CK9J87IH2C L78 IN7I LN9C <2CIHC7J9RRH I2RF NHG IN7I #7I9JC2R2 N7F W99C 7I IN9 X2W8HI9> '7I7R9RR2 I2RF NHG IN7I HI L78 HGP2JI7CI IN7I 7RR KH8HI2J8 8HMC HC3 BN9C <2CIHC7J9RRH 78`9F HQN9 O2ERF 8P97` I2 #7I9JC2R2> N9 J9PRH9F IN7I N9 FHFCYI O7J9 LN7I N9 FHF> 78 R2CM 78 N9 FHF HI 2C NH8 2LC IHG93 (2J IN9 87G9 J9782C8 78 8I7I9F 7W2K9> $ Q2ECF <2CIHC7J9RRH OJ9FHWR9 7CF '7I7R9RR2 C2I OJ9FHWR93 $ QHCF '7UI7R9RR2Y8 8I7I9G9CI8 KH2R7I9F %9OIH2C ^\7]\4] 2Q IN9 +OI3B9 !,H0& #$% B*#110($C )&DK3" JD$0> ;[4 ',.- 46^/> 46^Z \4Z^6]> 9CQF3 55; (3;F ^ZZ \48I #HJ3 4Z^4]> O9JI3 F9CH9F 0[[ @3%3 Z^Z \4Z^;]> IN9 -27JF 98I7WRH8N9F 7C 7C7R=IHO7R QJ7G9L2J` Q2J F9OHFHCM O7898 IEJCHCM 2C 9GPR2=9J G2IHK7IH2C3 )N9 T9C9J7R #2EC89R GE8I QHJ8I P9J8E7F9> W= 7 PJ9P2CF9J7CO9 2Q IN9 9KHF9CO9> IN7I 7C 9GUPR2=99o8 PJ2I9OI9F O2CFEOI L78 7 G2IHK7IHCM Q7OI2J HC IN9 9GUPR2=9Jo8 F9OH8H2C3 $Q IN9 T9C9J7R #2EC89R H8 7WR9 I2 G7`9 8EON 7 8N2LHCM> IN9 WEJF9C 2Q P9J8E78H2C 8NHQI8 I2 IN9 9GPR2=9J I2 F9G2C8IJ7I9 IN7I IN9 87G9 7OIH2C L2ERF N7K9 I7`9C PR7O9 9K9C HC IN9 7W89CO9 2Q IN9 PJ2I9OI9F O2CFEOI3 )N9 9R9G9CI8 O2GUG2CR= J9fEHJ9F I2 8EPP2JI 7 QHCFHCM 2Q FH8OJHGHC7I2J= G2IHK7UIH2C ECF9J %9OIH2C ^\7]\/] 7J9 ECH2C 7OIHKHI=> 9GPR2=9J `C2LRU9FM9> 7CF 9GPR2=9J 7CHGE83 !0#&/7 N,0F-.4 AB,97 //1 ',.- 00/\;66;] 7CF O7898 OHI9F3 $I H8 C2I FH8PEI9F IN7I LN9C %2P9J J9P2JI9F Q2J L2J` 2C IN9 G2JCHCM 2Q DER= 4;> N9 I2RF #2QQI7 N9 L78 fEHIIHCM NH8 9GPR2=UG9CI LHIN .98P2CF9CI WEI L78 LHRRHCM I2 L2J` Q2J IN9 W7R7CO9 2Q IN9 F7=3 )N9J9 H8 7 FH8PEI9 78 I2 LN9IN9J> HC IN7I HCHIH7R O2CUK9J87IH2C> %2P9J I2RF #2QQI7 N9 L78 fEHIIHCM I2 M2 L2J` Q2J IN9 ECH2C3 .9M7JFR988 2Q LN9IN9J %2P9J G9CIH2C9F IN9 ECH2C 7I IN7I P2HCI> #2QQI7Y8 OJ9FHWR9 7CF ECO2CIJ7FHOI9F I98IHG2C= L78IN7I IN9J9 L78 C2 L2J` 788HMCG9CI IN7I %2P9J O2ERF 8I7JI 7CF QHCH8N HC 4F7=> 7CF HI L78 Q2J IN7I J9782C IN7I %2P9J L78 89CI N2G93 $ QEJIN9J C2I9 IN7I #2QQI7 7CF %2P9J N7F 7 K9J= M22F L2J`HCM J9R7IH2C8NHP 7CF IN7I #2QQI7 I2RF %2P9J N9 L78 82JJ= I2 R289 NHG 78 7C 9GPR2=993 "K9C HQ %2P9J G9CIH2C9F IN7I N9 L78 fEHIIHCM I2 M2 L2J` Q2J IN9 ECH2C> IN9J9 H8 C2 9KHF9CO9 IN7I #2QQI7 J9UP97I9F IN7I 8I7I9G9CI I2 '7I7R9RR23 $I L78 '7I7R9RR2Y8 F9OH8H2C I2 89CF %2P9J N2G9 W9O7E89 IN9J9 L78 C2 788HMCG9CI IN7I %2P9J O2ERF O2GPR9I9 HC 4F7=3 .98P2CF9CI FHF C2I I9JGHC7I9 %2P9J> N9 fEHI3 $ IN9J9Q2J9 J9O2GG9CF INH8 O2GPR7HCI 7RR9M7IH2C W9 FH8GH889F3#R7QQ9=Y8 I9JGHC7IH2C H8 7 FHQQ9J9CI 8I2J=3 )N9 OJ9FHWR9 9KHUF9CO9 98I7WRH8N98 IN7I LN9C '7I7R9RR2 J9O9HK9F IN9 O7RR QJ2G <2CIHC7J9RRH 7I 1g6^ 73G3 I9RRHCM NHG IN7I #R7QQ9= N7F W99C FH8IJHWEIHCM ECH2C RHI9J7IEJ9 PJH2J I2 IN9 8I7JI 2Q L2J`> '7I7R9RR2 I2RF <2CIHC7J9RRH IN7I N9 O2ERF C2I W9RH9K9 HI> 7CF IN7I <2CIHUC7J9RRH 8N2ERF I9RR #R7QQ9= I2 J9IEJC NH8 I22R8 7CF J9P2JI I2 IN9 2QQHO93 BN9C #R7QQ9= 8P2`9 LHIN '7I7R9RR2 R7I9J IN7I G2JCHCM> '7I7R9RR2 I2RF NHG N9 FHF C2I L7CI I2 899 NHG 2C 7C= 2Q NH8 X2W8HI983 '7I7R9RR2 7R82 R7I9J HC8IJEOI9F <2CIHC7J9RRH IN7I HQ #R7QQ9= O7G9 W7O` I2 L2J`> N9 L78 I2 W9 I2RF IN7I N9 L78 C2I 7RR2L9F 2C IN9 X2W8HI9 7CF IN7I N9 L2ERF W9 J9G2K9F W= IN9 P2RHO9 HQ C9O9887J=3 +I C2 IHG9 FHF '7I7R9RR2 I9RR #R7QQ9= 2J <2CIHC7J9RRH IN7I HI L78 NH8 HCI9CI I2 IJ7C8Q9J #R7QQ9= I2 7C2IN9J X2W8HI93 )NE8> '7I7R9RR2Y8 I98IHG2C= IN7I INH8 L78 NH8 HCI9CI H8 C2I OJ9FHWR93)N9 2CR=O2CORE8H2C J9782C7WR= I2 W9 FJ7LC QJ2G '7I7R9RR2Y8 8I7I9G9CI8 2C DER= 4; H8 IN7I #R7QQ9= L78 I9JGHC7I9F> 7CF $ 82 QHCF3 $ IN9J9Q2J9 QHCF O2EC89R Q2J IN9 T9C9J7R #2EC89R N78 8E8UI7HC9F NH8 HCHIH7R WEJF9C IN7I #R7QQ9=Y8 ECH2C 7OIHKHIH98 2C IN9 G2JCHCM 2Q DER= 4; L9J9 7 G2IHK7IHCM Q7OI2J HC NH8 I9JGHC7IH2C3 +8 #R7QQ9= N7F L2J`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g)2 98I7WRH8N 7 FH8OJHGHC7I2J= J9QE87R I2 NHJ9> IN9 T9C9J7R #2EC89R GE8I3 3 3 dECF9J IN9 )&DK3" JD$0WEJF9C8e QHJ8I 8N2L IN9 Q2RR2LHCM 7I IN9 N97JHCM 2C IN9 G9JHI8g \4] IN7I .98P2CF9CI L78 NHJHCM> 2J N7F O2COJ9I9 PR7C8 I2 NHJ9> 7I IN9 IHG9 2Q IN9 7RUR9M9F ECR7LQER O2CFEOIc \;] IN7I IN9 7PPRHO7CI8 N7F 9SP9JH9CO9 2J IJ7HCHCM J9R9K7CI I2 IN9 7CC2ECO9F 2J M9C9J7RR= `C2LC J9UfEHJ9G9CI8 2Q IN9 P28HIH2C Q2J NHJ9> 2J HC IN9 7RI9JC7IHK9> IN7I IN9 9GPR2=9J N7F C2I 7FN9J9F ECHQ2JGR= I2 8EON J9fEHJ9G9CI8> 2J IN7I IN9 J9fEHJ9G9CI8 L9J9 IN9G89RK98 PJ9I9SIE7R 2J L9J9 7PPRH9F 78 7 PJ9I9SI Q2J FH8OJHGHC7IH2Cc 7CF \/] IN7I 7CIHECH2C 7CHGE8 O2CIJHWEI9F I2 IN9 F9OH8H2C C2I I2 NHJ9 IN9 7PPRHO7CI83 &CO9 INH8 H8 98I7WRH8N9F> IN9 WEJF9C LHRR 8NHQI I2 .98P2CF9CI I2 8N2L IN7I HI L2ERF C2I N7K9 NHJ9F IN9 7PPRHO7CI8 9K9C HC IN9 7W89CO9 2Q IN9HJ ECH2C 7OIHKHI= 2J 7QQHRH7IH2C3$C :5!> 7I 4[> IN9 -27JF QEJIN9J 89I Q2JIN IN9 PJHCOHP7R8 HCUK2RKHCM 7C 7RR9M9F J9QE87R I2 O2C8HF9J KH2R7IH2Cg)N9 T9C9J7R #2EC89R W97J8 IN9 WEJF9C 2Q 8N2LHCM IN9 Q2RR2LUHCM 7I IN9 N97JHCM 2C IN9 G9JHI8g \4] IN7I .98P2CF9CI 9SOREF9F 7PPRHO7CI8 QJ2G 7 NHJHCM PJ2O988c 7CF \;] IN7I 7CIHECH2C 7CHUGE8 O2CIJHWEI9F I2 IN9 F9OH8H2C C2I I2 O2C8HF9J IN97PPRHO7CI8 Q2J 9GPR2=G9CI3 &CO9 INH8 H8 98I7WRH8N9F> IN9 WEJF9C LHRR 8NHQI I2 .98P2CF9CI I2 8N2L IN7I HI L2ERF C2I N7K9 O2C8HF9J9F IN9 7PPRHO7CI8 9K9C HC IN9 7W89CO9 2Q IN9HJ ECH2C 7OIHKHI= 2J 7QQHRH7UIH2C3%L7C82C O7RR9F .98P2CF9CIY8 2QQHO9 O2K9JIR= 2C <7JON 4Z> 7CF 78`9F HQ N9 O2ERF G7`9 7C 7PP2HCIG9CI I2 8EWGHI 7C 7PPRHUO7IH2C 2J HQ N9 O2ERF 89CF HC 7 J98EG93 ,9MR9J I2RF NHG IN7I IN9= L9J9CYI 7OO9PIHCM 7PPRHO7IH2C8 2J J98EG983 )N9 G9887M9 IN7I ,9MR9J M7K9 '7I7R9RR2 Q2J INH8 O7RR J9Q9JJ9F I2 %L7C82C 78 R2=7R> F9P9CF7WR9> 7CF C2CECH2C3 *9 G7HR9F NH8 J98EG9 2C +PJHR 46c ;F7=8 R7I9J N9 J9O9HK9F 7 J98P2C89 QJ2G .98P2CF9CI 87=HCM IN7I IN9= L9J9CYI NHJHCM 2J HCI9JKH9LHCM3 &C 7W2EI <7JON ;^> #7I9JUC2R2 7CF ?7II97E O7RR9F .98P2CF9CIY8 2QQHO9 LN9J9 IN9= 8P2`9 I2 ,9MR9J3 )N9= 97ON HF9CIHQH9F IN9G89RK98 78 W9HCM LHIN IN9 ECH2C 7CF 78`9F I2 PEI HC 7C 7PPRHO7IH2C Q2J 9GPR2=G9CI 2J 89I EP 7C 7PP2HCIG9CI3 %N9 I22` IN9HJ C7G98 7CF I9R9PN2C9 CEGUW9J83 ,7I9J IN7I F7= #7I9JC2R2 J9O9HK9F 7 O7RR QJ2G .7=> LN2  #'V <"#*+'$#+,>$'#341478`9F #7I9JC2R2 LN9C L78 IN9 R78I IHG9 N9 L78 _7 N7CF8 2C PREGW9J3a #7I9JC2R2 J98P2CF9F IN7I HI L78 [=97J8 97JRH9J> 7CF .7= fE98IH2C9F LN9IN9J N9 L78 J97RR= HCI9J98I9F HC PREGWHCM L2J`> WEI I2RF NHG I2 G7HR HC 7 J98EG9> LNHON N9 FHF3 -9IL99C +PJHR 4 7CF +PJHR Z> 89K9C 2IN9JECH2C G9GW9J8 O7RR9F .98P2CUF9CI HC #7I9JC2R2Y8 PJ989CO9> HF9CIHQH9F IN9G89RK98 78 ECH2C G9GW9J8 7CF HCfEHJ9F 7W2EI 9GPR2=G9CI3 "HMNI 2Q IN9G G7HR9F 7 J98EG9 I2 .98P2CF9CI W9IL99C +PJHR ; 7CF +PJHR Z> 7CF 2C9 G7HR9F NH8 J98EG9 2C <7= 43)N9J9 7J9 82G9 G7X2J OJ9FHWHRHI= H88E98 78 I2 LN9IN9J .9U8P2CF9CI L78 NHJHCM 9GPR2=998> 2J N7F O2COJ9I9 PR7C8 I2 NHJ9 9GPR2=998> 7I IN9 IHG9 IN7I IN9 ECH2C 87RI8 O7RR9F I2 7PPR= Q2J L2J`3 +I 2C9 9CF 2Q IN9 8P9OIJEG> .98P2CF9CI 7RR9M98 IN7I HI O2GGHII9F I2 NHJ9 %2P9J> #R7QQ9=>7CF <2CIHC7J9RRH HC R7I9 (9WUJE7J= 2J 97JR= <7JON 7CF N7F C2 QEJIN9J NHJHCM C99F83 *2L9K9J> W9O7E89 2Q IN9 L9I L97IN9J> IN9= FHF C2I W9MHC L2J`HCM ECIHR +PJHR ;Z> /6>7CF <7= 53 #2EC89R Q2J IN9 T9C9J7R #2EC89R 7RUR9M98 IN7I IN9= L9J9 C2I 2QQ9J9F X2W8 ECIHR +PJHR3 BHIN2EI GEON FHQQHOERI= $ OJ9FHI IN9 I98IHG2C= 2Q %2P9J> #R7QQ9= 7CF <2CIHUC7J9RRH 2K9J IN7I 2Q '7I7R9RR2> LN2G $ Q2ECF M9C9J7RR= I2 W9 R7O`HCM HC OJ9FHWHRHI=3 $ QHCF IN7I %2P9J L78 NHJ9F 2C +PJHR 5> LN9C '7I7R9RR2 I2RF NHG IN7I N9 N7F 7 X2W HQ N9 L7CI9F 2C93 #R7QQ9= L78 NHJ9F 2C +PJHR 4> LN9C '7I7R9RR2 I2RF NHG IN7I N9 N7F L2J` O2GHCM EP 7CF IN7I N9 L78 HCI9J98I9F HC NHJHCM #R7QQ9= HQ #R7QQ9= L78 HCI9J98I9F HC L2J`HCM Q2J NHG3 $ QEJIN9J QHCF IN7I <2CIHC7J9RRH L78 NHJ9F HC 97JR= +PJHR LN9C '7I7R9RR2 78`9F NHG HQ N9 L78 8IHRR HCI9J98I9F HC L2J`HCM Q2J NHG3 BN9C N9 87HF IN7I N9 L78> '7I7R9RR2 87HF> _&`7=3 $ F2CYI N7K9 7C=UINHCM Q2J =2E JHMNI C2L> WEI $ LHRR M9I W7O` I2 =2E3a +RIN2EMN %2P9J> #R7QQ9=>7CF <2CIHC7J9RRH FHF C2I W9MHC L2J` ECIHR IN9 9CF 2Q +PJHR 2J IN9 W9MHCCHCM 2Q <7=> IN7I L78 7 J98ERI 2Q IN9 J7HC= L97IN9J> 82G9INHCM '7I7R9RR2 O2ERF C2I O2CIJ2R3-789F EP2C IN9 7W2K9> $ QHCF IN7I .98P2CF9CI L78 NHJHCM> 2J N7F O2COJ9I9 PR7C8 I2 NHJ9> 7I IN9 IHG9 %L7C82C> #7I9JC2R2>7CF IN9 ECH2C 87RI8 7PPRH9F I2 L2J` Q2J .98P2CF9CI3 )N9 9KHF9CO9 98I7WRH8N98 IN7I .98P2CF9CI J9QE89F I2 O2C8HF9J IN989 HCFHKHFEU7R8 Q2J 9GPR2=G9CI> 7CF J9QE89F I2 NHJ9 IN9G> HC KH2R7IH2C 2Q %9OIH2C ^\7]\4] 7CF \/] 2Q IN9 +OI30#&'#,@%$&'% &( ,+B43 .98P2CF9CI H8 7C 9GPR2=9J 9CM7M9F HC O2GG9JO9 LHINHC IN9 G97CHCM 2Q %9OIH2C ;\;]> \5]>7CF \1] 2Q IN9 +OI3;3 )N9 ECH2C H8 7 R7W2J 2JM7CHb7IH2C LHINHC IN9 G97CHCM 2Q %9OIH2C ;\[] 2Q IN9 +OI3/3 .98P2CF9CI> W= ,H87 ,9MR9J> KH2R7I9F %9OIH2C ^\7]\4] 2Q IN9 +OI 2C <7JON 4Z> ;66;> W= I9RRHCM 7C 9GPR2=99U7PPRHO7CI IN7I .98P2CF9CIY8 P28I9F P2RHO= J98IJHOIHCM X2W 7PPRHO7CI8 QJ2G 9CI9JHCM .98P2CF9CIY8 PJ9GH898 L78 7 PJ9J9fEH8HI9 I2 G7HCI7HCUHCM 7 C2CECH2C 8N2P303 .98P2CF9CI> W= ,H87 ,9MR9J> KH2R7I9F %9OIH2C ^\7]\4] 2Q IN9 +OI 2C +PJHR ;;> ;66;> W= HCI9JJ2M7IHCM 7C 9GPR2=99U7PPRHO7CI 7W2EI NH8 ECH2C 7OIHKHIH98 7CF 8=GP7INH98> 7CF W= HCQ2JGHCM IN9 9GPR2=99U7PPRHO7CI IN7I N9 L78 C2I I2 I7R` I2> 2J 7OO9PI RHI9J7IEJ9 QJ2G> ECH2C J9PJ989CI7IHK983  0$ N7K9 C2I FH8OE889F IN9 7PPRHO7CI8Y fE7RHQHO7IH2C83 '7I7R9RR2 FHF C2I fE98IH2C IN9G> C2J F298 .98P2CF9CIY8 J7H89 INH8 H88E9 HC HI8 WJH9Q3 M#T.,F/ E0#"D$K A <D& B,$%D"D,$D$K> /04 ',.- Z^4 \;660]3[3 .98P2CF9CI> W= #N7JR98 '7I7R9RR2> KH2R7I9F %9OIH2C ^\7]\4] 2Q IN9 +OI 2C <7= ;> ;66;> W= INJ97I9CHCM 7C 9GPR2=99 LHIN FH8ON7JM9 HQ IN9 9GPR2=99 8P2`9 I2 ECH2C J9PJ989CI7IHK98353 .98P2CF9CI> W= #N7JR98 '7I7R9RR2> KH2R7I9F %9OIH2C ^\7]\4] 2Q IN9 +OI 2C DEC9 46> ;66;> W= INJ97I9CHCM 7C 9GPR2=99 LHIN J9PJH87R8 HQ N9 FHF C2I J9P2JI 2C IN9 ECH2C 7OIHKHIH98 2Q 2IN9J 9GPR2=998313 .98P2CF9CI KH2R7I9F %9OIH2C ^\7]\4] 7CF \/] 2Q IN9 +OI 2C DER= 4;> ;66; W= I9JGHC7IHCM )J9K2J #R7QQ9= W9O7E89 2Q NH8 ECH2C 7OIHKHIH983 ^3 %HCO9 2C 2J 7W2EI +PJHR 4> ;66;> .98P2CF9CI N78 KH2R7I9F%9OIH2C ^\7]\4] 7CF \/] 2Q IN9 +OI W= J9QE8HCM I2 NHJ9> 7CF J9QE8UHCM I2 O2C8HF9J Q2J NHJ9> D7G98 -29NR9J> %I9PN9C #7I7RHC7> D7G98 #7I9JC2R2> %I9K9 #HJJHCOH2C9> ,2CCH9 A9=8> *7JJ= <2898> .2W9JI <ERR9J> D2NC V9JIHO2C9> A9HIN B7JJ9C> .HON7JF BHRRH7G8> 7CF BHRRH7G ?7II97E3."<"!?*7KHCM Q2ECF IN7I .98P2CF9CI N78 9CM7M9F HC O9JI7HC ECQ7HJ R7W2J PJ7OIHO98> $ QHCF IN7I HI GE8I W9 2JF9J9F I2 O9789 7CF F98H8I 7CF I7`9 O9JI7HC 7QQHJG7IHK9 7OIH2C F98HMC9F I2 9QQ9OIE7I9 IN9 P2RHOH98 2Q IN9 +OI3*7KHCM Q2ECF IN7I .98P2CF9CI FH8OJHGHC7I2JHR= FH8ON7JM9F 9GPR2=99 )J9K2J #R7QQ9=> HI GE8I 2QQ9J NHG J9HC8I7I9G9CI 7CF G7`9 NHG LN2R9 Q2J 7C= R288 2Q 97JCHCM8 7CF 2IN9J W9C9QHI8> O2GPEI9F 2C 7 f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fEHK7R9CI P28HIH2C8> LHIN2EI PJ9XEFHO9 I2 IN9HJ 89CH2JHI= 2J 7C= 2IN9J JHMNI8 2J PJHKHR9M983 .98P2CF9CI GE8I QEJIN9J G7`9 IN9G LN2R9 Q2J 7C= R288 2Q 97JCUHCM8 7CF 2IN9J W9C9QHI8> O2GPEI9F 2C 7 fE7JI9JR= W78H8 QJ2GF7I9 IN9= L2ERF N7K9 W99C NHJ9F R988 7C= C9I HCI9JHG 97JCHCM8> 78 PJ98OJHW9F HC :9)9 ),,*V,&"3 B,97 8EPJ7> PRE8 HCI9J98I 78 O2GPEI9F HC U0V E,&DS,$/ 1,& "30 N0"#&%0%7 ;^/ ',.- 441/ \4Z^1]3&C IN989 QHCFHCM8 2Q Q7OI> O2CORE8H2C8 2Q R7L 7CF 2C IN9 9CUIHJ9 J9O2JF> $ H88E9 IN9 Q2RR2LHCM J9O2GG9CF9F[&.!".)N9 .98P2CF9CI #'V <9ON7CHO7R> $CO3> *HRI2C> '9L ?2J`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fEH8HI9I2 G7HCI7HCHCM 7 C2CECH2C 8N2P3\W] $CI9JJ2M7IHCM 9GPR2=998 2J 9GPR2=99U7PPRHO7CI8 7W2EI IN9HJ ECH2C 7OIHKHIH983\O] )9RRHCM 9GPR2=998 2J 9GPR2=99U7PPRHO7CI8 IN7I IN9= 8N2ERF C2I I7R` I2> 2J 7OO9PI RHI9J7IEJ9 QJ2G> ECH2C J9PJ989CI7UIHK983\F] )NJ97I9CHCM 9GPR2=998 LHIN FH8ON7JM9 Q2J 9CM7MHCM HC ECH2C 7OIHKHIH983\9] )NJ97I9CHCM 9GPR2=998 LHIN J9PJH87R8 HQ IN9= F2 C2I J9UP2JI IN9 ECH2C 7OIHKHIH98 2Q 2IN9J 9GPR2=9983\Q] !H8ON7JMHCM 2J 2IN9JLH89 FH8OJHGHC7IHCM 7M7HC8I 9GPR2=U998 Q2J 8EPP2JIHCM @3+3 VREGW9J8 7CF VHP9QHII9J8 ,2O7R @CH2C k 4/> 2J 7C= 2IN9J ECH2C3\M] .9QE8HCM I2 NHJ9> 2J O2C8HF9J Q2J NHJ9> D7G98 -29NR9J> %I9PN9C #7I7RHC7> D7G98 #7I9JC2R2> %I9K9 #HJJHCOH2C9> ,2CCH9 A9=8> *7JJ= <2898> .2W9JI <ERR9J> D2NC V9JIHO2C9> A9HIN B7JUJ9C> .HON7JF BHRRH7G8> 7CF BHRRH7G ?7II97E> W9O7E89 2Q IN9HJ G9GW9J8NHP HC> 2J 7OIHKHIH98 2C W9N7RQ 2Q @3+3 VREGW9J8 7CF VHP9QHII9J8 ,2O7R @CH2C k4/> 2J 7C= 2IN9J ECH2C3\N] $C 7C= RH`9 2J J9R7I9F G7CC9J HCI9JQ9JHCM LHIN> J98IJ7HCHCM 2J O29JOHCM 9GPR2=998 HC IN9 9S9JOH89 2Q JHMNI8 ME7J7CI99F IN9G W= %9OIH2C 1 2Q IN9 +OI3;3 )7`9 IN9 Q2RR2LHCM 7QQHJG7IHK9 7OIH2C C9O9887J= I2 9QQ9OUIE7I9 IN9 P2RHOH98 2Q IN9 +OI3\7] BHINHC 40 F7=8 QJ2G IN9 F7I9 2Q INH8 &JF9J> 2QQ9J )J9K2J #R7QQ9= QERR J9HC8I7I9G9CI I2 NH8 Q2JG9J X2W 2J> HQ IN7I X2W C2 R2CM9J 9SH8I8> I2 7 8EW8I7CIH7RR= 9fEHK7R9CI P28HIH2C> LHIN2EI PJ9XEFHO9 I2 NH8 89CH2JHI= 2J 7C= 2IN9J JHMNI8 2J PJHKHR9M98 PJ9KHU2E8R= 9CX2=9F3\W] BHINHC 40 F7=8 QJ2G IN9 F7I9 2Q INH8 &JF9J> 2QQ9J D7G98 -29NR9J> %I9PN9C #7I7RHC7> D7G98 #7I9JC2R2> %I9K9 #HJJHCOH2C9> ,2CCH9 A9=8> *7JJ= <2898> .2W9JI <ERR9J> D2NC V9JIHO2C9> A9HIN B7JJ9C> .HON7JF BHRRH7G8> 7CF BHRRH7G ?7II97E HC8I7I9UG9CI I2 IN9 P28HIH2C8 Q2J LNHON IN9= 7PPRH9F> 2J> HQ IN289 P28HUIH2C8 C2 R2CM9J 9SH8I> I2 8EW8I7CIH7RR= 9fEHK7R9CI P28HIH2C8> LHIN2EI PJ9XEFHO9 I2 IN9HJ 89CH2JHI= 2J 7C= 2IN9J JHMNI8 2J PJHKHUR9M983\O] BHINHC 40 F7=8 2Q IN9 F7I9 2Q INH8 &JF9J> G7`9 LN2R9 )J9K2J #R7QQ9=> D7G98 -29NR9J> %I9PN9C #7I7RHC7> D7G98 #7I9JUC2R2> %I9K9 #HJJHCOH2C9> ,2CCH9 A9=8> *7JJ= <2898> .2W9JI <ERR9J> D2NC V9JIHO2C9> A9HIN B7JJ9C> .HON7JF BHRRH7G8> 7CF BHRRH7G ?7II97E Q2J 7C= R288 2Q 97JCHCM8 7CF 2IN9J W9C9QHI8 8EQQ9J9F 78 7 J98ERI 2Q IN9 FH8OJHGHC7IH2C 7M7HC8I IN9G> HC IN9 G7CC9J 89I Q2JIN 7W2K9HC IN9 J9G9F= 89OIH2C 2Q INH8 F9OH8H2C3\F] BHINHC 40 F7=8 QJ2G IN9 F7I9 2Q INH8 &JF9J> J9G2K9 QJ2G HI8 QHR98 7C= J9Q9J9CO9 I2 IN9 ECR7LQER FH8ON7JM9 2Q )J9K2J #R7QQ9=> 7CF LHINHC / F7=8 IN9J97QI9J C2IHQ= NHG HC LJHIHCM IN7I INH8 N78 W99C F2C9 7CF IN7I IN9 FH8ON7JM9 LHRR C2I W9 E89F 7M7HC8I NHG HC 7C= L7=3\9] BHINHC 40 F7=8 QJ2G IN9 F7I9 2Q INH8 &JF9J> J9G2K9 QJ2G HI8 QHR98 7C= J9Q9J9CO9 I2 IN9 ECR7LQER J9QE87R I2 NHJ9> 2J O2CU8HF9J Q2J NHJ9> D7G98 -29NR9J> %I9PN9C #7I7RHC7> D7G98 #7I9JUC2R2> %I9K9 #HJJHCOH2C9> ,2CCH9 A9=8> *7JJ= <2898> .2W9JI <ERR9J> D2NC V9JIHO2C9> A9HIN B7JJ9C> .HON7JF BHRRH7G8> 7CF BHRRH7G ?7II97E> 7CF LHINHC / F7=8 IN9J97QI9J C2IHQ= IN9G HC LJHIHCM IN7I INH8 N78 W99C F2C9 7CF IN7I IN9 J9QE87R I2 NHJ9 2J O2C8HF9J Q2J NHJ9 LHRR C2I W9 E89F 7M7HC8I IN9G HC 7C= L7=3\Q] VJ989JK9 7CF> LHINHC 40 F7=8 2Q 7 J9fE98I> PJ2KHF9 7I 7 J9782C7WR9 PR7O9 F98HMC7I9F W= IN9 -27JF 2J HI8 7M9CI8> 7RR P7=UJ2RR J9O2JF8> 82OH7R 89OEJHI= P7=G9CI J9O2JF8> IHG9O7JF8> P9JU82CC9R J9O2JF8 7CF J9P2JI8> 7CF 7RR 2IN9J J9O2JF8> HCOREFHCM 7C 9R9OIJ2CHO O2P= 2Q 8EON J9O2JF8 HQ 8I2J9F HC 9R9OIJ2CHO Q78NH2C> C9O9887J= I2 7C7R=b9 IN9 7G2ECI 2Q W7O`P7= FE9 ECF9J IN9 I9JG8 2Q INH8 &JF9J3\M] BHINHC 40 F7=8 7QI9J 89JKHO9 W= IN9 .9MH2C> P28I 7I HI8 2QUQHO9 HC *HRI2C> '9L ?2J`> 7CF 7I7RR 2Q HI8 X2W8HI98> O2PH98 2Q IN9 7II7ON9F C2IHO9 G7J`9F _+PP9CFHS3a5#2PH98 2Q IN9 C2IHO9> 2C Q2JG8 PJ2KHF9F W= IN9 .9MH2C7R !HJ9OI2J Q2J .9MH2C /> 7QI9J W9HCM 8HMC9F W= .98P2CF9CIY8 7EIN2JHb9F J9PJ989CI7IHK9> 8N7RR W9 P28I9F W= .98P2CF9CI HGG9FH7I9R= EP2C J9O9HPI 7CF G7HCUI7HC9F Q2J 56 O2C89OEIHK9 F7=8 HC O2C8PHOE2E8 PR7O98 HCOREFHCM 7RR PR7O98 LN9J9 C2IHO98 I2 9GPR2=998 7J9 OE8I2G7JHR= P28I9F3 .9782C7WR9 8I9P8 8N7RR W9 I7`9C W= .98P2CF9CI I2 9C8EJ9 IN7I IN9 C2IHO98 7J9 C2I 7RI9J9F> F9Q7O9F 2J O2K9J9F W=7C=2IN9J G7I9JH7R3 $C IN9 9K9CI IN7I FEJHCM IN9 P9CF9CO= 2Q IN989 PJ2UO99FHCM8> .98P2CF9CI N78 M2C9 2EI 2Q WE8HC988> .98P2CF9CI 8N7RR FEPRHO7I9 7CF G7HR> 7I HI8 2LC 9SP9C89> 7 O2P= 2Q IN9 C2UIHO9 I2 7RR 9GPR2=998 7CF Q2JG9J 9GPR2=998 9GPR2=9F W= .9U8P2CF9CI7I 7C= IHG9 8HCO9 <7JON 4Z> ;66;3\N] BHINHC ;4 F7=8 7QI9J 89JKHO9 W= IN9 .9MH2C> QHR9 LHIN IN9 .9MH2C7R !HJ9OI2J 7 8L2JC O9JIHQHO7IH2C 2Q 7 J98P2C8HWR9 2QQHOH7R 2C 7 Q2JG PJ2KHF9F W= IN9 .9MH2C 7II98IHCM I2 IN9 8I9P8 IN7I .98P2CF9CI N78 I7`9C I2 O2GPR=3$) $% (@.)*". &.!"."!IN7I IN9 O2GPR7HCI H8 FH8GH889F HC82UQ7J 78 HI 7RR9M98 KH2R7IH2C8 2Q IN9 +OI C2I 8P9OHQHO7RR= Q2ECF3  5$Q INH8 &JF9J H8 9CQ2JO9F W= 7 XEFMG9CI 2Q 7 @CHI9F %I7I98 O2EJI 2Q 7PP97R8> IN9 L2JF8 HC IN9 C2IHO9 J97FHCM _V28I9F W= &JF9J 2Q IN9 '7UIH2C7R ,7W2J .9R7IH2C8 -27JFa 8N7RR J97F _V28I9F VEJ8E7CI I2 7 DEFMUG9CI 2Q IN9 @CHI9F %I7I98 #2EJI 2Q +PP97R8 "CQ2JOHCM 7C &JF9J 2Q IN9 '7IH2C7R ,7W2J .9R7IH2C8 -27JF3a